SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2016 IRSA Propiedades Comerciales S.A. (Exact name of Registrant as specified in its charter) IRSA Commercial Properties Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA Propiedades Comerciales S.A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the Financial Statements for the three month periods ended on December 31, 2015 and for the six-month periods ended December 31, 2015 and 2014 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Financial Statements as of December 31, 2015 and for the six-month periods ended December 31, 2015 and 2014 Legal information Name: IRSA PROPIEDADES COMERCIALES S.A. Fiscal year No.: 126, beginning July 1, 2015. Legal address: Moreno 877, 22nd floor, City of Buenos Aires, Argentina. Main business: Real estate investment and development. Date of registration with the Public Registry of Commerce of the By-laws: August 29, 1889. Date of registration of last amendment: July 10, 2015. Expiration of company charter: August 28, 2087. Registration number with the Supervisory Board of Companies: 801,047. Capital stock: 1,260,140,508 common shares. Subscribed, issued and paid up (in thousands of Ps.): 126,014. Direct Majority Shareholder: IRSA Inversiones y Representaciones Sociedad Anónima (IRSA). Legal Address: Bolívar 108, 1st floor, City of Buenos Aires, Argentina. Main business: Real estate investment. Ownership interest: 1,199,924,697 common shares. Voting stock: 95.22%. Type of shares CAPITAL STRUCTURE Outstanding shares Shares authorized for public offering Subscribed, issued and paid-in (in thousands of Ps.) Registered, common shares with a nominal value of Ps. 0.1 each, 1 vote per share 1 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Statements of Financial Position as of December 31, 2015 and June 30, 2015 (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Note ASSETS Non-Current Assets Investment properties 10 Property, plant and equipment 11 Trading properties 12 Intangible assets 13 Investments in associates and joint ventures Deferred income tax assets 24 Income tax and minimum presumed income tax credits Trade and other receivables 16 Investments in financial assets 17 Total Non-Current Assets Current Assets Trading properties 12 Inventories 14 Derivative financial instruments 23 - Income tax credit Trade and other receivables 16 Investments in financial assets 17 Cash and cash equivalents 18 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Legal reserve Special reserve Changes in non-controlling interest Retained earnings Total capital and reserves attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 19 Borrowings 22 Deferred income tax liabilities 24 Provisions 21 Total Non-Current Liabilities Current Liabilities Trade and other payables 19 Income tax liabilities Payroll and social security liabilities 20 Borrowings 22 Derivative financial instruments 23 - Provisions 21 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Executive Vice President acting as President 2 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the six-month periods beginning July 1, 2015 and 2014 and ended December 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Six months Three months Note Revenues from sales, rentals and services 26 Revenues from expenses and collective promotion fund 26 Costs 27 Gross Profit Gain from disposal of investment properties - General and administrative expenses 28 Selling expenses 28 Other operating results, net 30 Profit from Operations Share in (loss) / profit of associates and joint ventures Profit from Operations before financing and taxation Finance income 31 Finance cost 31 Other financial results 31 Financial results, net Profit Before Income Tax Income tax expense 24 Profit for the period Total Comprehensive Income for the period Attributable to: Equity holders of the parent Non-controlling interest Profit per share attributable to equity holders of the parent for the period: Basic Diluted The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Executive Vice President acting as President 3 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Legal Reserve Special reserve (1) Changes in non-controlling interest Retained earnings Subtotal Non- controlling interest Total shareholders' equity Balance as of June 30, 2015 Comprehensive income for the period - Capital contribution of non-controlling interest - Dividends distribution to non-controlling interest - Dividends distribution in cash – Shareholders’ meeting dated October 30, 2015 - Balance as of December 31, 2015 Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Legal Reserve Special reserve (1) Changes in non-controlling interest Retained earnings Subtotal Non- controlling interest Total shareholders' equity Balance as of June 30, 2014 Comprehensive income for the period - Dividends distribution in cash – Shareholders’ meeting dated October 31, 2014 - Reimbursement of expired dividends - Capital contribution of non-controlling interest - Dividends distribution to non-controlling interest - Changes in non-controlling interest - Balance at December 31, 2014 (1) Related to CNV General Resolution N° 609/12. See Note 25. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Executive Vice President acting as President 4 IRSA PROPIEDADES COMERCIALES S.A Unaudited Condensed Interim Consolidated Statements of Cash Flows for the six-month periods ended December 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Note Operating activities: Cash generated by operations 18 Income tax paid Net cash flows generated from operating activities Investing activities: Acquisition of real estate from parent company - Acquisition of associates and equity contribution 9 Irrevocable contributions to associates and joint ventures - Sale of interest in associates 9 - Increase in investment properties 10 Collection of barter agreements - Acquisition of property, plant and equipment 11 Advances payments - Proceeds from sale of investment properties - Acquisition of intangible assets 13 Increase in financial assets Decrease in financial assets Loans granted to related parties Collection of financial assets interest Loan repayments received from related parties - Net cash investing activities Financing activities: Acquisition of non-controlling interest - Capital contribution of non-controlling interest - Issuance of non-convertible notes - Borrowings obtained Borrowings obtained from associates and joint ventures - Repayment of borrowings for the acquisition of companies - Repayment of borrowings Repayment of borrowings of related parties Proceeds from derivative financial instruments Payment of derivative financial instruments Payments of financial lease Dividends paid 25 Dividends paid to non-controlling interest Interest paid Net cash flows generated from financing activities Net (Decrease) increase in cash and cash equivalents Cash and cash equivalents at beginning of period 18 Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at period-end The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Executive Vice President acting as President 5 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 1. Group´s business and general information IRSA PROPIEDADES COMERCIALES S.A. (formerly Alto Palermo S.A., “IRSA Propiedades Comerciales”, “we” or “the Company”) is an Argentine real estate company mainly engaged in holding, leasing, managing, developing, operating and acquiring shopping malls and offices and holds a predominant position within the Argentine market. IRSA Propiedades Comerciales was incorporated in 1889 under the name of SAMAP and until 1984 we operated the major fresh foodstuff market in the City of Buenos Aires. Our core asset was the historical building of Mercado de Abasto, which served as seat of the market from 1889 until 1984, when we interrupted a sizable part of its operations. Since the Company was acquired by IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter, IRSA) in 1994, we have been growing through a series of acquisitions and development projects that resulted in a corporate reorganization giving rise to the previous organizational structure and company named Alto Palermo S.A. On December 22, 2014, the Company acquired from IRSA, 83,789 m2 of its premium office portfolio including the buildings República, Bouchard 710, Della Paolera 265, Intercontinental Plaza and Suipacha 652 and the “Intercontinental II” plot of land in order to consolidate a vehicle, whose main corporate purpose will be to develop and operate commercial properties in Argentina. Furthermore, the consolidation of different assets of the Company was supplemented by launching the brand “IRSA Propiedades Comerciales” and by the change of corporate name from ALTO PALERMO S.A. (APSA) to IRSA PROPIEDADES COMERCIALES S.A. as a surviving entity. Such change of corporate name was approved by the Special Shareholders’ Meeting held on February 5, 2015. On December 18, 2014, the Group opened "Distrito Arcos" Shopping Center. Distrito Arcos, located in Palermo, City of Buenos Aires, is a premium outlet stretching over a gross rental area of roughly 14,400 m2, housing 59 stores and 29 stands in this first stage. The second stage considers the construction of a gymnasium, a well-known pharmacy retail chain, a fast-food restaurant and amazing cultural activities, thus, achieving a total of 65 stores over a gross rental area of roughly 1,600 m2. Additionally, on March 17, 2015, the Group opened “Alto Comahue” Shopping Center in the city of Neuquén, in the Patagonia region, south of the country. Alto Comahue extends over a total area of 35,000 m2 and 9,500 m2 of gross rental space, with nearly 1,000 parking lots – indoor and outdoor – and a big entertaining space that will include 6 movie theaters and a thematic restaurant that will begin to operate in the coming months. The building is made up of three levels: the underground level, housing the parking and service area; the ground level, containing 5,100 m2 of shopping offers, and the first level, containing 720 m2 of restaurant space with unique sights of the city, and 2,700 m2 of stores. The project is part of a mixed use complex that also hosts an operating supermarket and 2 additional plots of land. One of them is intended for the construction of a hotel and the other one – 18,000 m2, owned by the Company – is intended for the future housing development. 6 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 1. General information (Continued) At the date of issuance of these interim financial statements, we consolidated 333,000 m2 in 15 shopping centers, 89,068 m2 in 6 premium offices and 1 extensive land reserve for future commercial developments. We are operators and hold a majority interest in a portfolio of fifteen shopping centers in Argentina, seven of which are located in the City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design, Dot Baires Shopping and Distrito Arcos, opened on December 18, 2014), two in the province of Buenos Aires (Alto Avellaneda and Soleil) and the rest are located in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza, Córdoba Shopping Villa Cabrera in the City of Córdoba, Alto Comahue in the City of Neuquén and La Ribera Shopping in the City of Santa Fe. The Company’s stocks are traded in the Buenos Aires Stock Exchange (MERVAL: IRSA CP) and in United States of America’s NASDAQ (NASDAQ: IRSA CP). IRSA Propiedades Comerciales and its subsidiaries are hereinafter referred to jointly as "the Group". Our main shareholder is IRSA. These Unaudited Condensed Interim Consolidated Financial Statements have been approved by the Board of Directors to be issued on February 11, 2016. 2. Basis for the preparation of the Unaudited Condensed Interim Consolidated Financial Statements 2.1. Basis for preparation The Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by Law No. 19,550 and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13. Such information is included in the Notes to these Unaudited Condensed Interim Consolidated Financial Statements, as admitted by the International Financial Reporting Standards (IFRS). These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the annual consolidated financial statements of the Group as of June 30, 2015 prepared in accordance with IFRS. The Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. 7 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 2.Basis for preparation of the Unaudited Condensed Interim Consolidated Financial Statements(Continued) The Unaudited Condensed Interim Consolidated Financial Statements corresponding to the six-month periods ended December 31, 2015 and 2014 have not been audited. Management believes they include all necessary adjustments to present, fairly, profit or loss for each period. Profit or loss for the six and three-months periods ended December 31, 2015 and 2014 do not necessarily reflect proportionally the Group’s profit or loss for the whole fiscal years. 2.2. Significant Accounting Policies The accounting policies applied to the presentation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied to the preparation of the information under IFRS as of June 30, 2015. Most significant accounting policies are described in Note 2 to the annual Consolidated Financial Statements. 2.3. Use of estimates The preparation of financial statements at a certain date requires the Group's Management to make estimates and assessment affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and assessments made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same as those applied by the Group to the preparation of the annual consolidated financial statements for the year ended June 30, 2015, except for changes in the income tax provision, provision for legal claims, provision for Director's fees, allowance for bad debts and for supplementary rental. 2.4.Comparative information The comparative information as of June 30, 2015 and December 31, 2014 included in these financial statements arises from the financial statements as of such dates. Certain reclassifications of information have been made in the financial statements as of December 31, 2014 to conform to the current period presentation. During the six-month period ended December 31, 2015, there has been a devaluation of the Argentine peso in relation to the US Dollar and other currencies that accounted for approximately 46%. This situation affects the comparability of figures disclosed in these financial statements, arising mainly from the exchange rate impact on our assets and liabilities in foreign currency. 8 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 3. Seasonal effects on operations The operations of the Group’s shopping centers are subject to seasonal effects, which affect the level of sales recorded by tenants. During summer time (January and February), the tenants of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and during the period of Christmas’ Seasons (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also impact the business. As a consequence, a higher level of revenues is generally expected in shopping center operations during the second half of the year rather than the first. 4. Acquisitions and disposals Six-month period ended December 31, 2015 Sale of units in Intercontinental Building On September 10, 2015, IRSA Propiedades Comerciales conveyed title to 5,963 m2 corresponding to seven office floors, 56 parking lots and 3 storage units in the Intercontinental Plaza building to a non-related party, with 7,159 m2 of the building being held by the Company. The amount of the transaction was Ps. 324.5 million, which has already been fully paid by the purchaser. The gross profit of the transaction amounted to Ps. 155.9 million. Issuance of NCN Class I On September 18, 2015, the issue of Corporate Notes Class I of its global corporate notes program up to the nominal amount of USD 500.0 million, in the amount of Ps. 407.3 million (equivalent to USD 43.4 million) was approved. Corporate Notes Class I expire on the 18th month since the issue date and accrue interest rate as follows: for the first three months, the interest rate will be fixed at 26.5% and from the fourth month until maturity, a Badlar plus 4 basis points rate will be applied. Interest will be paid quarterly and principal will be fully repaid at maturity. Acquisition of the plot of land adjoining Shopping Alto Avellaneda On December 30, 2015, the Company signed a sales and purchase agreement –granting possession– for the acquisition of a plot of land of approximately 3,822 m2 located in the city of Avellaneda, Province of Buenos Aires, for a potential enlargement of the shopping center Alto Avellaneda. The transaction amounted to USD 2.0 million, out of which USD 1.3 million have been paid to date. The balance will be paid as follows: USD 0.2 million upon registration of the plan depicting the purchase object and USD 0.5 million upon delivery of the deed conveying title to the property. 9 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 5.Financial Risk Management and fair value estimates 5.1. Financial risk The group’s diverse activities are exposed to a variety of financial risk: market risk (including foreign currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. These Unaudited Condensed Interim Consolidated Financial Statements do not include all the information and disclosures corresponding to financial risk management, consequently should be read together with the annual consolidated financial statements as of June 30, 2015. There have been no changes in the risk management or risk management policies applied by the Group since fiscal year-end. 5.2. Fair value estimates Since June 30, 2015 to the date of issuance of these Unaudited Condensed Interim Financial Statements, there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets or liabilities (either measured at fair value or amortized cost). Furthermore, there have been no transfers between the different hierarchies used to assess the fair value of the Company's financial instruments. 6. Segment reporting Segment information has been prepared and classified according to different types of businesses in which the Group operates. The Group´s Investment and Development Properties business is comprised of the following segments: · The “Shopping Center” Segment includes revenues related to the Group’s shopping center portfolio, mainly arising from the lease of the stores and other spaces in the shopping centers as well as from the services related thereto. · The “Office and other” Segment includes revenues related to the Group’s activity involving the lease of offices and other rental properties as well as from the services related thereto. · The “Sales and Developments” Segment includes revenues from sales of Undeveloped parcels of land and/or trading properties and those related to the development and maintenance thereof. This segment also includes the proceeds from the sale of investment properties. 10 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 6.Segment reporting (Continued) · The “Financial operations and other” Segment primarily includes the financial activities carried out by the associate Tarshop S.A. and the consumer financing residual operations of Apsamedia S.A. (currently merged into IRSA Propiedades Comerciales). The e-commerce activities conducted through the associate Avenida Inc. were also included until the first quarter of the fiscal year ended June 30, 2015. The Group’s Executive Board periodically reviews the results of operations and certain asset categories corresponding to these segments. The valuation criteria used in preparing this information are consistent with IFRS standards used for the preparation of the consolidated financial statements, except for the investments in joint ventures: Nuevo Puerto Santa Fe S.A. (“NPSF”) and Quality Invest S.A., which are reported to the Group’s Executive Board, by applying the proportional consolidation method. Under this method the income/loss generated and assets are reported in the income statement line-by-line rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return. Moreover, operating income from the joint venture Entertainment Holding S.A. is accounted for under the equity method. Management believes that, in this case, this method provides more adequate information for this type of investment, given its little significance and considering that it is a company without direct trade operations, where the main asset consists of an indirect interest of 25% in La Rural S.A. In the last quarter of the fiscal year ended June 30, 2015, the Group has changed the presentation of the statement of comprehensive income which is reviewed by the CODM for purposes of assigning resources and assessing performance for the fiscal year for a better alignment with the current business vision and the metrics used to such end. These amendments affected the shopping centers and office and others segments. The information examined by the CODM does not include the amounts pertaining to building administration expenses and collective promotion funds from the statement of comprehensive income, and so does it exclude total recovered costs, as they are not analyzed to assess the operating performance of the segment. The CODM examines the net amount from these items (total surplus or deficit between building administration expenses and collective promotion funds and recoverable expenses). These revenues and costs are currently presented in the reconciliation of all segments and their related consolidated operating income. The amounts corresponding to the six-month period ended December 31, 2014 have been retroactively adjusted to reflect these changes in segment information. 11 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 6.Segment reporting (Continued) The Group’s revenues for each of its reporting segments derive from a large and diverse client base and, therefore, there is no revenue concentration in any particular segment. Below is a summarized analysis of the lines of business of the Group for the six-month periods ended December 31, 2015 and 2014: Six months ended December 31, 2015 Urban properties Investments Total urban properties and investments Shopping Center Offices and others Sales and developments Financial operations and others Revenues 1,193,484 112,450 1,159 309 1,307,402 Costs (162,452) (56,962) (3,459) (50) (222,923) Gross Profit (loss) 1,031,032 55,488 259 1,084,479 Gain from disposal of investment properties - - 155,853 - 155,853 General and administrative expenses (80,647) (7,740) (21,957) - (110,344) Selling expenses (63,720) (11,650) (2,701) (306) (78,377) Other operating results, net (17,009) - - - (17,009) Profit (Loss) from Operations 869,656 36,098 128,895 (47) 1,034,602 Share in profit of associates and joint ventures - 7,578 - (12,255) (4,677) Segment Profit (Loss) Before Financing and Taxation 869,656 43,676 128,895 (12,302) 1,029,925 Six months ended December 31, 2014 Urban properties Investments Total urban properties and investments Shopping Center Offices and others Sales and developments Financial operations and others Revenues 65 Costs Gross Profit 1 Gain from disposal of investment properties - - - General and administrative expenses - - Selling expenses Other operating results, net - Profit (Loss) from Operations Share in profit of associates and joint ventures - - Segment Profit (Loss) Before Financing and Taxation 12 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 6. Segment reporting (Continued) The following tables present a reconciliation between total operating income/loss as per the segment information and operating income/loss as per the statement of income. The adjustments are tied to the proportional consolidation of the abovementioned joint ventures. Six months ended December 31, 2015 Total Segment Expenses and collective promotion funds adjustment Adjustment to share in profit/ (loss) of joint ventures Adjustment to intersegment eliminations Total as per Statement of Income Revenues 1,307,402 588,585 (10,759) - 1,885,228 Costs (222,923) (596,371) 5,784 - (813,510) Gross Profit / (Loss) 1,084,479 (7,786) (4,975) - 1,071,718 Gain from disposal of investment properties 155,853 - - - 155,853 General and administrative expenses (110,344) - 286 54 (110,004) Selling expenses (78,377) - 541 - (77,836) Other operating results, net (17,009) - 1,229 (15,834) Profit / (Loss) from Operations 1,034,602 (7,786) (2,919) - 1,023,897 Share in (loss) / profit of associates and joint ventures (4,677) - 897 - (3,780) Segment Profit / (Loss) Before Financing and Taxation 1,029,925 (7,786) (2,022) - 1,020,117 Six months ended December 31, 2014 Total Segment Expenses and collective promotion funds adjustment Adjustment to share in profit/ (loss) of joint ventures Adjustment to intersegment eliminations Total as per Statement of Income Revenues - Costs - Gross Profit / (Loss) - Gain from disposal of investment properties - - - General and administrative expenses - 54 Selling expenses - - Other operating results, net - Profit / (Loss) from Operations - Share in (loss) / profit of associates and joint ventures - - Segment Profit / (Loss) Before Financing and Taxation - 13 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 6. Segment reporting (Continued) The CODM regularly reviews the following categories of assets: investment properties; property, plant and equipment; trading properties; goodwill; rights to receive future units under barter agreements; inventories; investments in associates; and the investment in the Entertainment Holding S.A. joint venture. The aggregate of these assets is disclosed in these financial statements as “operating segment assets”. The measurement principles for the operating segment assets are based on the IFRS principles adopted in the preparation of the consolidated financial statements, except for the Group’s share in assets of the joint ventures, Nuevo Puerto Santa Fe S.A. and Quality Invest S.A., which are all reported to the CODM under the proportional consolidation method. Under this method, each of the operating segment assets reported to the CODM includes the proportionate share of the Group in the same operating assets of these joint ventures. As an example, the investment properties amount reported to the CODM includes (i) the investment property balance as per the statement of financial position plus (ii) the Group’s share in the investment properties of these joint ventures. Under IFRS 11, the investment properties of these joint ventures are included together with all of the other joint ventures’ net assets in the single line item named “Investments in associates and joint ventures” in the statement of financial position. Assets are allocated to each segment based on the operations and/or their physical location. Assets and services exchanged between segments are calculated on the basis of market prices. Intercompany transactions between segments, if any, are eliminated. Group´s shopping centers, offices and other rental properties and trading properties are located in Argentina. Below is a detail of the Group's assets as per Segment Information for the periods ended December 31, 2015 and 2014: Period ended December 31, 2015 Urban properties Investments Shopping Center Offices and others Sales and developments Financial operations and other Total urban properties and investments Investment properties 1,739,802 2,154,541 194,782 - 4,089,125 Property, plant and equipment 46,864 66,913 - - 113,777 Trading properties - - 10,321 - 10,321 Goodwill 1,323 3,911 - - 5,234 Right to receive units ("Barters") - - 38,281 - 38,281 Inventories 16,424 - - - 16,424 Investments in associates and joint ventures - 24,027 - 44,679 68,706 Operating assets 1,804,413 2,249,392 243,384 44,679 4,341,868 14 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 6. Segment reporting (Continued) Period ended December 31, 2014 Urban properties Investments Shopping Center Offices and others Sales and developments Financial operations and other Total urban properties and investments Investment properties - Property, plant and equipment - - Trading properties - - - Goodwill - - Right to receive units ("Barters") - Inventories - - - Investments in associates and joint ventures - - Operating assets The total operating segment assets as per the segment information are reconciled to the total consolidated assets as per the statement of financial position as follows: December 31, December 31, Total operating segment assets as per segment information 4,341,868 Less: Proportionate share in reportable operating segment assets of certain joint ventures (**) Plus: Investments in joint ventures (*) All other non-reportable assets Total Consolidated Assets as per the Statement of financial position (*) It represents the equity-accounted amount of those joint ventures, which were proportionately consolidated for segment information purposes. (**) Below is a detail of the proportionate share in assets by segment of joint ventures included in the information reported by segment: December 31, December 31, Investment properties 107,948 Goodwill 5,234 Property, plant and equipment 642 Inventories 416 Total proportionate share in assets by segment of joint ventures 114,240 15 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 7. Information about principal subsidiaries The Group conducts its business through several operating and holding subsidiaries. Below is the summarized financial information on subsidiaries with material non-controlling interests: Summarized statements of financial position PAMSA December 31, June 30, ASSETS Total Non-current assets Total current assets TOTAL ASSETS LIABILITIES Total Non-current liabilities Total Current liabilities TOTAL LIABILITIES NET ASSETS Summarized statement of comprehensive income PAMSA December 31, December 31, Revenues Profit before income tax Income tax Profit for the period Total Comprehensive Income for the period Profit attributable to non-controlling interest Summarized statements of cash flows PAMSA December 31, December 31, Net cash generated from operating activities Net cash used in investing activities Net cash (used in) generated from financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at period-end 16 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 7. Information about principal subsidiaries (Continued) The information above accounts for the amount before intercompany eliminations. Reconciliation of the summarized financial information presented with the carrying amount of the Group’s interest in subsidiaries with material non-controlling interests is as follows: PAMSA December 31, June 30, Net assets at the beginning of the period / year Profit for the period / year Dividends distribution - Net assets at period / year-end Net assets according to the ownership interest 80% 80% Interest in subsidiaries Finance costs capitalized Book value at period / year-end 17 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 8. Interests in joint ventures As of December 31, 2015 and June 30, 2015, the Groups' joint ventures were Quality Invest S.A., NPSF, EHSA and Entretenimiento Universal S.A. (“ENUSA”). The shares in these joint ventures are unlisted. The table below lists the Company's investments and the value of interest in joint ventures for the six-month period ended December 31, 2015 and for the year ended June 30, 2015. Issuer and type of securities Class / Items Amount Value recorded as of 12.31.15 Value recorded as of 06.30.15 Market value as of 12.31.15 Issuer’s information Ownership interest Main activity Registered office Latest financial statements issued Date Common stock (nominal value) Income / (loss) for the period Shareholder's equity Quality Invest S.A. Common shares 1 vote Not publicly traded Real estate Argentina 50% Contributions - Goodwill Fair Value adjustment on Acquisition of Joint Venture Nuevo Puerto Santa Fe S.A. Common shares 1 vote Not publicly traded Real estate Argentina 50% Fair Value adjustment on Acquisition of Joint Venture Goodwill Entertainment Holdings S.A. Common shares 1 vote Not publicly traded Investment Argentina 50% Contributions Fair Value adjustment on Acquisition of Joint Venture - Goodwill - Entretenimiento Universal S.A. Common shares 1 vote 33 10 Not publicly traded Event organization and other Argentina 12 2.5% Total interest in joint ventures at 12.31.15 - Total interest in joint ventures at 06.30.15 - (1) Nominal value per share 100. 18 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 8. Interests in joint ventures (Continued) Changes in the Group’s investments in joint ventures for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: December 31, June 30, Beginning of the period / year Capital contributions - Dividends distribution Goodwill written off - Share in profit, net End of the Period / year-end Restriction, commitments and other matters in respect of joint ventures According to the laws of Argentina, where the Group operates, 5% of the profit for the year shall be allocated to a legal reserve until 20% of capital stock is reached. This legal reserve is not available for dividend distribution and can only be reversed to absorb losses. The Group’s joint ventures have not reached the legal limit of this reserve yet. Quality Invest S.A. In March 2011, Quality Invest S.A. (the Company) signed an agreement for the purchase of an industrial plant owned by Nobleza Piccardo S.A.I.C. y F. (hereinafter “Nobleza”), a leading tobacco company based in Argentina. The plant is located in San Martin, Province of Buenos Aires; the facilities have the necessary features and scales for multiple uses. The purchase price was agreed in the amount of USD 33.0 million. As part of the agreement, Nobleza requested to hold possession of the plant under a lease agreement for a maximum term of 3 years to be able to move all its operations to the new site. On March 2, 2015, a memorandum of agreement was signed, whereby the lease agreement was terminated and the San Martín plant was returned to the Company. In April 2011, Quality appealed to the National Antitrust Commission (CNDC) for an advisory opinion about whether the Company was bound to give notice of the transaction. Later, the Court of Appeals confirmed the CNDC’s decision regarding the obligation of the Company to give notice of the transaction. Therefore, on February 23, 2012, Form F1 was filed, which to the date of issuance of these financial statements is still in process. As authorized by the relevant Ordinance, on January 20, 2015, Quality Invest S.A. entered into an Urbanization Agreement with the Municipality of San Martín, which governs several regulatory aspects and sets forth a binding assignment of meters in exchange for cash contributions subject to the formalization of certain administrative milestones included in the rezoning process. The Agreement considers a monetary compensation to the City Council adding up to Ps. 40.0 million, payable in two installments of Ps. 20.0 million each. The first of such installments was paid on June 30, 2015. Entertainment Holdings S.A. During November 2012, IRSA Propiedades Comerciales acquired shares of common stock, representing 50% of EHSA’s capital stock and votes and, as a consequence, IRSA Propiedades Comerciales , holds a jointly indirect interest in La Rural S.A. (LRSA) of 25% which operates the Exhibition Center ”Predio Ferial de Buenos Aires”. 19 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 8. Interests in joint ventures (Continued) Entertainment Holdings S.A. (Continued) In connection with the Exhibition Center, in December 2012, the National Executive Branch issued Executive Order 2552/12 that annulled an executive order dated 1991 which had approved the sale of the Exhibition Center to the Sociedad Rural Argentina (SRA); the effect of this new order was to revoke the sale transaction. Afterwards, on December 21, 2012, the National Executive Branch notified the SRA of said executive order and further ordered that the property be returned to the Federal Government within 30 calendar days. Then, the SRA issued a press release publicly disclosing the initiation of legal actions. Furthermore, as it has become publicly known, on August 21, 2013, the Supreme Court of Justice rejected the appeal filed by the National Goverment against the injunction timely requested by the SRA. IRSA Propiedades Comerciales has neither been served notice formally nor is it a party involved in the legal actions brought by the SRA. Given the potential dimension of the dispute, as it has been known to the public, we estimate that if Executive Order 2552/12 was found to be unconstitutional, such order shall have no legal effects for either EHSA or the acquisition of an equity interest in EHSA by IRSA Propiedades Comerciales Otherwise, should a court render the Executive Order 2699/91 null and void, this decision may have a real impact on the assets acquired. In this scenario, the judicial decision may render the purchase of the Plot of Land by SRA null and void, and all acts executed by SRA in relation to the Plot of Land, including the right of use, currently held by the entity, where EHSA has an indirect equity interest through vehicle entities, would also become null and void. On June 1, 2015, a ruling was issued in case 4573/2vs. NATIONAL GOVERNMENT – EXECUTIVE BRANCH ON ACTION FOR DECLARATORY JUDGMENT, whereby the injunction staying the effects of Executive Order 2552/12 was lifted. On June 2, 2015, Sociedad Rural Argentina filed an appeal against the ruling indicated above and on that same date, the appeal was admitted with staying effects. While a decision on the appeal filed with the Court is pending, the motion to lift the injunction filed by the National Government will have no effect. On September 17, 2015, the Court of Appeals, second chamber, decided to reject the lifting of the injunction. Against this resolution the National Government filed an Extraordinary Appeal. In November 2015, the Court of Appeals dismissed the extraordinary appeal filed by the National Government. There are no contingent liabilities relating to the Group’s interest in joint ventures, and there are no contingent liabilities of the joint ventures other than those previously mentioned. 20 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 9. Interests in associates The table below lists the Company's investments and the value of interests in associates for the six-month period ended December 31, 2015 and for the year ended June 30, 2015. Issuer and type of securities Class / Items Amount Value recorded as of 12.31.15 Value recorded as of 06.30.15 Market value as of 12.31.15 Issuer’s information Ownership interest Main activity Registered office Last financial statements issued Date Common stock (nominal value) Income / (loss) for the period Shareholder's equity Tarshop S.A. Common shares 1 vote Not publicly traded Consumer Argentina (62,860) (1) 20% Contributions financing Intragroup transactions - Total interest in associates as of 12.31.15 - Total interest in associates as of 06.30.15 - (1) It corresponds to the result of the six-month period beginning July 1, 2015 and ended December 31, 2015. 21 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 9. Interests in associates (Continued) Changes in the Group’s investment in associates for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 was as follows: December 31, June 30, Beginning of the period / year Acquisitions - Capital contribution Investment at fair value (i) - Sale of equity interest in associates - Share in (loss) / profit, net End of the Period / year-end (i) On September 2, 2014, the Group reduced its equity interest in Avenida Inc. S.A., as a result of which it changed its valuation method to fair value. Restriction, commitments and other matters in respect of associates According to the laws of Argentina, where the Group operates, 5% of the profit for the year shall be allocated to a legal reserve until 20% of capital stock is reached. This legal reserve is not available for dividend distribution and can only be reversed to absorb losses. The Group’s investments have not reached the legal limit of this reserve yet. Amendments to the regulatory framework, economic context and their implications for Tarshop S.A. Over the last two years, the BCRA amended certain aspects of the regulatory framework applicable to the business activity conducted by Tarshop. Based on these modifications, our associate is in the process of tailoring its operations. In this context, BHSA and IRSA CP approved a capitalization plan to be developed in accordance with their related ownership interests. Accordingly, capital contributions in the total amount of Ps. 235.0 million have already been made. No contingent liabilities are recorded in connection with the Group’s interest in associates 22 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 10. Investment properties Changes in the Group’s investment properties for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 was as follows: Shopping centers portfolio Office buildings and other rental properties portfolio Undeveloped parcels of land Properties under development Total As of July 1, 2014 Costs Accumulated depreciation - - Net book amount Year ended June 30, 2015 Net book amount at beginning of year Additions (iii) Transfers to property, plant and equipment - - Transfers to trading properties (3,107) - - - (3,107) Transfers (ii) - Disposals (iv) Depreciation - - Book amount at year-end - As of June 30, 2015 Costs 2,453,667 - Accumulated depreciation - - Net book amount - Period ended December 31, 2015 Net book amount at beginning of period - Additions - - Transfers to property, plant and equipment - - - Disposals (iv) - - - Depreciation (i) - - Net book amount at period-end - As of December 31, 2015 Costs - Accumulated depreciation - - Net book amount - (i) As of December 31, 2015, depreciation was included in “Costs” in the Unaudited Statements of Comprehensive Income (Note 28). (ii) It includes transfers due to the opening of Alto Comahue and Distrito Arcos Shopping Centers. (iii) It includes additions due to the acquisition of assets from IRSA. See Note 3 to the Consolidated Financial Statements as of June 30, 2015. (iv) It includes disposals due to the sale of functional units of Intercontinental Building as of December 31, 2015 and June 30, 2015. 23 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 10.Investment properties (Continued) The following amounts have been recognized in the statement of income: December 31, December 31, Revenues from rental and services Expenses collected and collective promotion fund Costs of property operations Gain from disposal of investment properties Borrowing costs in the amount of Ps. 9,837 incurred during the period ended December 31, 2014 were capitalized at the Company’s general borrowing rate of 15%. Those costs correspond to Alto Comahue. The capitalization of finance costs has ceased since the completion of the shopping mall, therefore, no finance costs were capitalized as of December 31, 2015. Arcos del Gourmet Injunction: On December 10, 2013, the Judicial Branch confirmed an injunction that suspended the opening of the shopping center on the grounds that it had not obtained certain governmental permits in the context of two legal proceedings, where a final decision favorable to the Company has currently been rendered. The plaintiff filed a petition for the continuation of the preliminary injunction by means of an extraordinary appeal of unconstitutionality, which was denied by the lower and appellate courts. Consequently, it filed an appeal with the Supreme Court of Justice of the City of Buenos Aires, which so far, has not rendered a decision. At present, the Shopping Center Distrito Arcos is open to the public and operating normally. Concession status: The National Government issued Executive Order 1723/2012, whereby several plots of land located in prior rail yards of Palermo, Liniers and Caballito ceased to be used for rail purposes, in order to be used for the development of integral urbanization projects. In this respect and as part of several measures related to other licensees and/or concessionaires, we have taken notice, in the related docket file, of the revocation of the Contract for Readjustment of the Concession of Rights of use and Development number AF000261 issued by Agencia de Administración de Bienes del Estado (State Assets Administration Office, or AABE in Spanish) through Resolution 170/2014. It should further be considered that such measure: (i) has not been adopted due to noncompliance of our subsidiary; (ii) has not involved the interruption of the commercial development or operation of the shopping center, which continues to operate under normal conditions to date; Notwithstanding the foregoing, Arcos del Gourmet S.A. has filed the relevant administrative appeals and has also filed a legal action requesting that the revocation of such concession be overruled. 24 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 10. Investment properties (Continued) Furthermore, it has started a so-called “juicio de consignación”, that is an action whereby the plaintiff deposits with the court sums of money that the defendant refuses to accept. Under this legal action, the company has deposited in due time and manner all rental payments under the Contract for Readjustment of the Concession of Rights of use and Development, which the Company considers to have been unduly revoked. The following is a summary of the Group´s investment properties by type as of December 31, 2015 and June 30, 2015: Net book value Name December 31, 2015 June 30, Shopping Centers Portfolio: Abasto Alto Palermo Shopping Alto Avellaneda Paseo Alcorta Alto Noa Buenos Aires Design Patio Bullrich Alto Rosario Mendoza Plaza Dot Baires Shopping Córdoba Shopping Distrito Arcos Alto Comahue Patio Olmos Soleil Premium Outlet Ocampo parking space Shopping centers portfolio Office and other rental properties portfolio: Abasto offices Alto Palermo Shopping Annex Dot building Anchorena 665 Zelaya 3102 Suipacha 664 Bouchard 710 Intercontinental building (i) República building Della Paolera 265 Office and other rental properties portfolio Undeveloped parcels of land: Building annexed to DOT Luján plot of land Caballito – Ferro Intercontinental Plot of Land Tower B Undeveloped parcels of land Total (i) The breakdown of investment properties as of December 31, 2015 and June 30, 2015 includes property, plant and equipment in the amount of Ps. 66,250 and Ps. 60,549, respectively that reflect offices used by the Group. 25 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 11. Property, plant and equipment Changes in the Group’s property, plant and equipment for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Other buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Other Total As of July 1, 2014 Costs 56 Accumulated depreciation - Net book amount - 56 Year ended June 30, 2015 Net book amount at the beginning of year - 56 Additions (ii) - Transfers from investment properties - - - Disposal of unused assets - Depreciation - Book amount at year-end 56 As of June 30, 2015 Costs 56 Accumulated depreciation - Net book amount 56 Period ended December 31, 2015 Net book amount at beginning of period 56 Additions - - - Transfers from property, plant and equipment - Depreciation (i) - Net book amount at period-end 56 As of December 31, 2015 Costs 84,528 19,204 118,111 3,154 56 Accumulated depreciation (17,767) (10,177) (82,920) (1,054) - (111,918) Net book amount 56 (i) As of December 31, 2015, depreciation was charged to “Costs” in the amount of Ps. 9,424, to “General and administrative expenses” in the amount of Ps. 2,010 and to “Selling expenses“ in the amount of Ps. 97 of the Unaudited Statement of Comprehensive Income (Note 28). (ii) It includes additions due to the acquisition of assets from IRSA. See Note 3 to the Consolidated Financial Statements as of June 30, 2015. 26 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 12. Trading properties Changes in trading properties for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Completed properties Undeveloped sites Total As of July 1, 2014 Transfers - Disposals / Sales (i) - As of June 30, 2015 Disposals / Sales (ii) (Note 28) - As of December 31, 2015 (i) As of June 30, 2015, it corresponds to the sale of functional units (apartments and parking lots) of Condominio I and II. (ii) As of December 31, 2015, it corresponds to the sale of the apartment located at Entre Ríos 465/9. Breakdown of current and non-current Company’s trading properties is as follows: December 31, June 30, Non-current Current The following is a summary of the Group's trading properties by type as of December 31, 2015 and June 30, 2015: Net book amount Description December 31, June 30, Date of acquisition Undeveloped sites: Air space Coto Sep-97 Córdoba Plot of land May-15 Residential project Neuquén May-06 Total undeveloped sites Completed properties: Condominios I 21 21 Apr-11 Condominios II Nov-13 Apartment at Entre Ríos 465/9 - Nov-13 Total completed properties Total 27 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 13. Intangible assets Changes in the Group’s intangible assets for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Goodwill Software Rights of use (ii) Right to receive units ("Barters") (iii) Other Total As of July 1, 2014 Costs Accumulated amortization - - - Net book amount Year ended June 30, 2015 Net book amount at beginning of year Additions - - - Disposals - Amortization - - Book amount at year-end - As of June 30, 2015 Costs - Accumulated amortization - - Net book amount - Period ended December 31, 2015 Net book amount at beginning of period - Additions - Amortization (i) - - Net book amount at period-end - As of December 31, 2015 Costs - Accumulated amortization - - Net book amount - (i) As of December 31, 2015, amortization is included in “Costs” in the Unaudited Statement of Comprehensive Income (Note 28). There are no impairment charges for any of the reported periods / years. (ii) It corresponds to Distrito Arcos. Depreciation began in January 2015, upon delivery of the shopping mall. (iii) It corresponds to receivables in kind representing the right to receive residential apartments in the future through barter agreements. 28 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 14. Inventories Company’s inventories as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Current Materials and other items of inventories Total inventories 15. Financial instruments by category Determination of fair values IFRS 9 defines the fair value of a financial instrument as the amount for which an asset could be exchanged, or a liability settled, between knowledgeable, willing parties in an arm’s length transaction. All financial instruments recognized at fair value are allocated to one of the valuation hierarchy levels of IFRS 7. This valuation hierarchy provides for three levels. In the case of Level 1, valuation is based on quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company can refer to at the date of valuation. A market is deemed active if transactions of assets or liabilities take place with sufficient frequency and sufficient quantity. Since a quoted price in an active market is the most reliable indicator of fair value, this should always be used if available. The financial instruments the Group has allocated to this level mainly comprise equity investments, mutual funds, derivatives, bonds and non-convertible notes for which quoted prices in active markets are available. In the case of shares, the Group allocates them to this level when either a stock market price is available or prices are provided by a price quotation on the basis of actual market transactions. In the case of Level 2, fair value is determined by using valuation methods based on inputs directly or indirectly observable in the market. The financial instruments the Group has allocated to this level comprise derivative financial instruments. In the case of Level 3, the Group uses valuation techniques not based on inputs observable in the market. This is only permissible insofar as no observable market data are available. The inputs used reflect the Group’s assumptions regarding the factors which any market player would consider in their pricing. The Group uses the best available information for this, including internal company data. As of December 31, 2015, the company has determined that Arcos del Gourmet S.A.’s stock option is a Level 3 financial instrument, with a fair value of zero at period-end. 29 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 15. Financial instruments by category (Continued) The Group’s Finance Division has a team in place in charge of estimating valuation of financial assets required to be reported in the financial statements, including the fair value of Level 3 instruments. The team directly reports to the Chief Financial Officer (CFO). The CFO and the valuation team discuss the valuation methods and results upon the acquisition of an asset and, if necessary, on a quarterly basis, in line with the Group’s quarterly reports. According to the Group’s policy, transfers among the several categories of valuation tiers are recognized when occurred, or when there are changes in the prevailing circumstances requiring the transfer. Since June 30, 2015, there have been no transfers between the several tiers used in estimating the different levels of fair value of the Group’s financial instruments. The following tables present the Group’s financial assets and financial liabilities that are measured at fair value as of December 31, 2015 and June 30, 2015 and their allocation to the fair value hierarchy: December 31, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets measured at fair value through profit or loss: - Investment in equity securities in TGLT S.A - - - Investment in equity securities in Avenida Inc. S.A. - - - Mutual funds - - - Government bonds - - - Bonds issued by Banco Macro - - - Non-convertible notes related parties - - - Foreign-currency futures contracts 36 - - 36 - Foreign-currency forward contracts - - - Interest rate swap - - Total Assets - December 31, 2015 Level 1 Level 2 Level 3 Total Liabilities Financial liabilities measured at fair value through profit or loss: - Foreign-currency futures contracts - - Total Liabilities - - June 30, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets measured at fair value through profit or loss: - Investment in equity securities in TGLT - - - Investments in equity securities in Avenida Inc. S.A. - - - Mutual funds - - - Government bonds - - - Bonds issued by Banco Macro - - - Non-convertible notes related parties - - Total Assets - - 30 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 15. Financial instruments by category (Continued) When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Company uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Foreign-currency forward contracts Present value method Theoretical price Money market curve; Interest curve; Foreign exchange curve. Arcos del Gourmet S.A. purchase option Discounted cash flows - Projected revenues and discount rate 16. Trade and other receivables The following table shows the amounts of Trade and other receivables as of December 31, 2015 and June 30, 2015: December 31, June 30, Non-current Leases and services receivable Averaging of scheduled contracts escalation Property sales receivable Less: Allowance for doubtful accounts Total Non-current trade receivables Prepayments VAT credits Other Total Non-current other receivables Total Non-current trade and other receivables Current Leases and services receivable Averaging of scheduled contracts escalation Deferred checks received Property sales receivables Consumer financing receivables Debtors under legal proceedings Less: Allowance for doubtful accounts Total Current trade receivables Prepayments VAT credits Loans Other tax credits Advance payments Other Less: Allowance for doubtful accounts Total Current other receivables Related parties (Note 33) Total Current trade and other receivables Total trade and other receivables 31 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 16. Trade and other receivables (Continued) Changes in the Group’s allowance for doubtful accounts are as follows: December 31, June 30, Beginning of the period / year Additions (Note 28) Unused amounts reversed (Note 28) Used during the period / year End of the Period / year-end The allowance for doubtful accounts’ additions and unused amounts reversed have been included in “Selling expenses” in the unaudited statement of comprehensive income (Note 28). Amounts charged to the allowance account are generally written off, when no recovery is expected. 17. Investments in financial assets The following table shows the amounts of investments in financial assets as of December 31, 2015 and June 30, 2015: December 31, June 30, Non-current Financial assets measured at fair value through profit or loss: Investment in equity securities in Avenida Inc. S.A. Investment in equity securities in TGLT S.A. Financial assets at amortized cost: Non-convertible notes related parties (Note 33) Total Non-current Current Financial assets measured at fair value through profit or loss: Mutual funds (i) Non-convertible notes related parties (Note 33) Bonds issued by Banco Macro Government bonds (i) Financial assets at amortized cost: Non-convertible notes related parties (Note 33) Total Current Total investments in financial assets (i) It includes investments granted as collateral to trade foreign currency future contracts. 32 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 18. Cash and cash equivalents information The following table shows the amounts of cash and cash equivalents as of December 31, 2015 and June 30, 2015: December 31, June 30, Cash at bank and on hand Mutual funds Total cash and cash equivalents Following is a detailed description of cash flows provided by the Group’s operations for the six-month periods ended December 31, 2015 and 2014: Note December 31, December 31, Income for the period Adjustments: Income tax expense 24 Depreciation and amortization 28 Gain from disposal of trading property Goodwill written off 8 - Gain from disposal of equity interest in associates 30 - Gain from disposal of investment properties Provision for directors’ fees Averaging of scheduled contracts escalation 26 Long-term incentive program reserve 32 Gain / (Loss) from derivative financial instruments 31 Gain on financial assets measured at fair value through profit or loss 31 Financial gains, net Doubtful accounts, net 28 Provisions, net 21 10 Share in profit of associates and joint ventures Unrealized foreign exchange loss, net Changes in operating assets and liabilities: (Increase) in inventories 14 Decrease in trading properties 12 Increase in trade and other receivables 16 Increase in trade and other payables 19 Decrease in payroll and social security liabilities 20 Uses in provisions 21 Net cash generated from operating activities before income tax paid December 31, December 31, Non-cash transactions Increase in related party borrowings through the sale of government securities - Purchase financing of property, plant and equipment Transfer of investment properties to property, plant and equipment - Decrease in trade and other payable through a decrease in trade and other receivables - Repayment of related party borrowings through dividends receivable Expired dividends - Transfer of investment properties to intangible assets - Change in the criterion for measuring the interest in Avenida Inc. S.A. - Dividends pending payment 33 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 18. Cash and cash equivalents information (Continued) Acquisition of real property from parent company Assets acquired Investment properties - Property, plant and equipment - Total assets acquired - Trade and other receivables - Investments in financial assets - Borrowings - Cash - Total consideration - 19. Trade and other payables The following table shows the amounts of trade and other payables as of December 31, 2015 and June 30, 2015: December 31, June 30, Non-current Rental and service payments received in advance Admission rights Security deposits Total Non-current trade payables Tax payment plans Other income to be accrued Other Total Non-current other payables Related parties (Note 33) 27 38 Total Non-current trade and other payables Current Trade payables Provision for invoices to be received Customer advances Rental and service payments received in advance Admission rights Security deposits Current trade payables VAT payable Withholdings payable Other taxes payable Other income to be accrued Tax payment plans Dividends Other Total Current other payables Related parties (Note 33) Current trade and other payables Total trade and other payables 34 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 20. Payroll and social security liabilities The following table shows the amounts of payroll and social security liabilities as of December 31, 2015 and June 30, 2015: December 31, June 30, Current Provision for vacations, bonuses and other Social security payable Total payroll and social security liabilities 21. Provisions The following table shows the changes in the Group's provisions for other liabilities categorized by type of provision: Labor, legal and other claims Investments in joint ventures (*) Total As of July 1, 2014 59 Increases - Recovery - Used during the year - Share in loss of joint ventures - As of June 30, 2015 - Increases (Note 30) - Recovery (Note 30) - Used during the period - As of December 31, 2015 - (*) It corresponds to equity interests in joint ventures with negative equity. Breakdown of current and non-current provisions is as follows: December 31, June 30, Non-current Current 35 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 22. Borrowings The following table shows the Company's borrowings as of December 31, 2015 and June 30, 2015: Book value Secured/ unsecured Currency Fixed / Floating Effective interest rate % Nominal value December 31, 2015 June 30, Non-current NCN Series I due 2017 (Note 33) Unsecured USD Fixed 7.875% NCN Class I due 2017 Unsecured Ps. Fixed / Floating (vii) - Finance leases Secured USD Fixed (v) Banco Citibank N.A. loan (iv) Unsecured Ps. Fixed (iv) Related parties (Note 33) Unsecured USD Fixed 8.50% Non-current borrowings Current NCN Series I due 2017 (Note 33) Unsecured USD Fixed 7.875% NCN Class I due 2017 Unsecured Ps. Fixed / Floating (vii) - Banco Provincia de Buenos Aires loans (ii) Unsecured Ps. Fixed (ii) Syndicated loans (i) Unsecured Ps. Fixed (i) Banco Citibank N.A. loan (iv) Unsecured Ps. Fixed (iv) Bank overdrafts (iii) Unsecured Ps. Floating (iii) - Finance leases Secured USD Fixed (v) Related parties (Note 33) Unsecured Ps. / USD Fixed / Floating (vi) Total current borrowings Total borrowings (i) On November 16, 2012, the Company subscribed a syndicated loan in the amount of Ps. 118,000. Principal is payable in nine quarterly consecutive installments and accrue interest at a 15.01% rate. In November 2015, the last installment was settled. On June 12, 2013, the Company subscribed a new syndicated loan in the amount of Ps. 111,000. Principal is payable in nine quarterly consecutive installments and accrue interest at a 15.25% rate. Both loans have been taken out with several financial institutions, including Banco Hipotecario, and have a one-year grace period before repayment begins (Note 33). (ii) On December 12, 2012, the Company took out a loan with Banco Provincia de Buenos Aires in the amount of Ps. 29 million. Principal is payable in nine quarterly consecutive installments starting in December 2013 and the loan has a one-year grace period before repayment begins. In December 2015, the last principal instalment was settled. On September 30, 2015, the Company took out a new loan with Banco Provincia de Buenos Aires in the amount of Ps. 145 million. Principal is payable in twelve monthly consecutive installments and interest is accrued at a 23% rate. (iii) Granted by different financial institutions. They accrue interest at rates ranging from 22% to 39% per year, and shall be repaid within a maximum term of three months from each period end. (iv) On December 23, 2013, the Company took out a loan with Banco Citibank N.A. in the amount of Ps. 5.9 million, which accrues interest at a 15.25% rate. Principal is payable in nine quarterly consecutive installments starting in December 2014. In addition, on December 30, 2014, the Company took out a new loan with Banco Citibank N.A. in the amount of Ps. 10 million, which accrues interest at a 26.50% rate. Principal is payable in nine quarterly consecutive installments starting in December 2015. (v) They accrue interest at rates ranging from 3.2% to 14.3% per year. (vi) It includes credit lines with Nuevo Puerto de Santa Fe, which accrue interest at Badlar rate and at a fixed rate of 8.50%, respectively. (vii) On September 18, 2015, IRSA Propiedades Comerciales S.A. issued non-convertible notes Class I in the amount of Ps. 407.3 million, which pay a combined rate and have a maturity of 18 months. During the first 3 months, interest will be accrued at a fixed rate of 26.5% and, from the fourth month until maturity, the Badlar rate plus 4 basis points will be applied. Interest will be paid on a quarterly basis and principal will be repaid in a lump sum at maturity. See Note 4. 36 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 23.Derivative financial instruments The following table shows the derivative financial instruments as of December 31, and June 30, 2015: December 31, June 30, Assets Current Foreign-currency futures contracts 36 - Foreign-currency forward contracts - Interest rate swap - Total current derivative financial instruments - December 31, June 30, Liabilities Current Foreign-currency futures contracts - Total current derivative financial instruments - As of December 31, 2015, the Group entered into foreign-currency futures contracts in the amount of USD 259,30 million, at an average price of Ps. 11.77 per USD 1.00, in order to address the exchange rate risk in advance. Most of the futures contracts were traded in Mercado a Término de Rosario S.A., a capital market authorized to operate by the CNV. The proceeds arising from these futures contracts amounted to Ps. 822.0 million, which are recorded under financial gains/losses in gains/losses from derivative instruments (Note 31). 24. Taxes The details of the Group’s income tax expense as of December 31, 2015 and 2014 are as follows: December 31, December 31, 2014 Current income tax Deferred income tax Income tax expense The statutory tax rates in the countries where the Group operates for all of the periods presented are: Tax jurisdiction Income tax rate Argentina 35% Uruguay 0% As provided for by section 88 of the regulatory decree of the Income Tax Law and the books of authority and existing case law, the Company does not capitalize the amount of actual or imputed interest to the tax cost of its pieces of real estate. Changes in the deferred tax account are as follows: December 31, Asset / (Liability) June 30, Asset / (Liability) Beginning of the period / year Income tax Period / year-end 37 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 24. Taxes (Continued) The Group did not recognize deferred income tax assets in the amount of Ps. 12 and Ps. 5 as of December 31, and June 30, 2015, respectively. Although management estimates that, once operational, the business will generate sufficient income, pursuant to IAS 12, management has determined that, as a result of the recent loss history and the lack of verifiable and objective evidence due to the subsidiary’s limited operating history, there is sufficient uncertainty as to the generation of sufficient income to be able to offset the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. Below there is a reconciliation between the income tax recognized and that which would result from applying the prevailing tax rate to Profit Before Income Tax for the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Profit for the period calculated at the prevailing tax rate (i) Tax effects of: Unrecognized tax losses 12 Share in profit of associates and joint ventures Other Income tax expense (i) It does not include Uruguayan-source income; for Ps. 84,206. 25.Shareholders’ Equity Special Reserve Pursuant to CNV General Ruling No. 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. Dividends paid in the period The dividends paid during the period ended December 31, 2015 pertaining to distributions approved by Shareholders’ meeting for fiscal year 2015 amounted to Ps. 70,477. 38 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 26. Revenues For the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Base rental Contingent rent Admission rights Parking fees Averaging of scheduled rental escalation Commissions Property management fees Other Total revenues from rental and services Sale of trading properties Total revenues from sale of properties Other revenues 65 Other revenues 65 Total revenues from sales, rentals and services Expenses and collective promotion fund Total revenues from expenses and collective promotion funds Total revenues 27. Costs For the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Service expenses and other operating costs Total cost of property operations Cost of sale of trading properties Total cost of sale of trading properties Other costs from consumer financing 50 64 Total other costs from consumer financing 50 64 Total Group costs (Note 28) 39 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 28. Expenses by nature For the six-month period ended December 31, 2015: Costs Service expenses and other operating costs Cost of sale of trading properties Other costs from consumer financing General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses (Note 29) - - Maintenance, security, cleaning, repairs and other - Amortization and depreciation 19 - 97 Advertising and other selling expenses - - - Taxes, rates and contributions - Directors’ fees - Other expenses - - Fees and payments for services 40 50 Leases and common charges - 59 Allowance for doubtful accounts and other receivables (net of unused amounts reversed) - Cost of sale of properties - Total expenses by nature 50 40 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 28. Expenses by nature (Continued) For the six-month period ended December 31, 2014: Costs Service expenses and other operating costs Cost of sale of trading properties Other costs from consumer financing General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses (Note 29) - - Maintenance, security, cleaning, repairs and others - Amortization and depreciation 1 - 57 Advertising and other selling expenses - - Taxes, rates and contributions - Directors’ fees - Other expenses 2 9 Fees and payments for services 68 55 Leases and common charges - 91 Allowance for doubtful accounts and other receivables (net of unused amounts reversed) - Cost of sale of properties - Total expenses by nature 64 41 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 29. Employee costs For the six-month periods ended December 31, 2015 and 2014: December 31, December 31, 2014 Salaries, bonuses and social security costs Shared-based compensation (Note 32) Total employee costs 30. Other operating results, net For the six-month periods ended December 31, 2015 and 2014: December 31, 2015 December 31, Donations Expenses related to transfers of real properties - Lawsuits (Note 21) Other Gain from sale of interest in associates - Total other operating results, net 31. Financial results, net For the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Finance income: - Interest income - Foreign exchange Finance income Finance costs: - Interest expense - Foreign exchange - Other finance costs Subtotal finance costs Less: Capitalized finance costs - Finance costs Other financial results: - Gain on financial instruments measured at fair value through profit or loss - Loss from derivative financial instruments Other financial results Total financial results, net 42 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 32.Share-based incentive plan For the six-month periods ended December 31, 2015 and 2014, the Group incurred a charge of Ps. 8,979 and Ps. 1,181, respectively, related to the awards granted under the incentive plan. During the six-month period ended December 31, 2015, our parent company IRSA and its parent company Cresud S.A.C.I.F. y A. granted our employees 402,332 shares and 110,959 shares, respectively. The debt related to the granting of such shares is recorded under Trade receivables and other receivables with related parties (Note 33). 33. Related Party transactions During the normal course of business, the Group conducts transactions with different entities or related parties. An individual or legal entity is considered a related party where: - An entity, individual or close relative of such individual or legal entity exercises control, or joint control, or significant influence over the reporting entity, or is a member of the Board of Directors or the Senior Management of the entity or its parent company. - An entity is a subsidiary, associate or joint venture of the entity or its parent or subsidiary. The main transactions conducted with related parties are described in the annual Financial Statements for the fiscal year ended June 30, 2015. 43 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 33. Related Party transactions (Continued) The following is a summary of the balances with related parties as of December 31, 2015: Related party Description of Transaction Non current Investments in financial assets Current Investments in financial assets Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Direct parent Company IRSA Inversiones y Representaciones Reimbursement of expenses - Sociedad Anónima (IRSA) Corporate services - Leases’ collections - - 2 - Non-Convertible Notes - Borrowings - Share-based incentive plan - Advertising space - Sale of properties (i) - Total direct parent company - - Direct parent company of IRSA Cresud S.A.C.I.F. y A. Reimbursement of expenses - Share-based incentive plan - Corporate services - Leases - Non-Convertible Notes - Total direct parent company of IRSA - - - Associates of IRSA Propiedades Comerciales Tarshop S.A. Reimbursement of expenses - Leases and/or rights of space use - Total associates of IRSA Propiedades Comerciales - Joint ventures of IRSA Propiedades Comerciales Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - Advertising space - Management fees - Leases’ collections - Leases and/or rights of space use - Borrowings - Entretenimiento Universal S.A. Reimbursement of expenses - Borrowings - - 87 - Entertainment Holdings S.A. Reimbursement of expenses - Borrowings - - 79 - Quality Invest S.A. Reimbursement of expenses - - 89 - Management fees - Total joint ventures of IRSA Propiedades Comerciales - ` 44 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 33. Related Party transactions (Continued) Related party Description of Transaction Non current Investments in financial assets Current Investments in financial assets Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Subsidiaries of IRSA Llao Llao Resorts S.A. Hotel services - - 1 - Nuevas Fronteras S.A. Reimbursement of expenses - - 28 - Hotel services - Baicom Networks S.A. Reimbursement of expenses - - 2 - IRSA International LLC Reimbursement of expenses - E-Commerce Latina S.A. Reimbursement of expenses - - 71 - Tyrus S.A. Dividends - Real Estate Investment Group V LP (i) Borrowings - Total subsidiaries of IRSA - Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) Other liabilities - FyO Trading S.A. Reimbursement of expenses - - 20 - - - Total subsidiaries of Cresud - Associates of IRSA Banco Hipotecario S.A. Reimbursement of expenses - - 80 - Advances - Leases and/or rights of space use - - 23 - - - Commissions per stands - - 73 - Borrowings - Banco de Crédito y Securitización Reimbursement of expenses - Total associates of IRSA - Joint venture of IRSA Cyrsa S.A. Reimbursement of expenses - Total joint venture of IRSA - (i) It corresponds to a credit line amounting to USD 55.9 million, which accrues interest at a 3.78% rate and becomes due in June 2016. 45 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 33. Related Party transactions (Continued) Related party Description of Transaction Non current Investments in financial assets Current Investments in financial assets Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Other related parties Boulevard Norte S.A. Reimbursement of expenses - Borrowings - - 5 - Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - Ogden Argentina S.A. Reimbursement of expenses - Borrowings - Estudio Zang, Bergel & Viñes Legal services - Austral Gold S.A. Reimbursement of expenses - Fundación Museo de los Niños Reimbursement of expenses - - 91 - Leases and/or rights of space use - Fundación IRSA Reimbursement of expenses - - 41 - Total other related parties - Directors Directors Fees - Reimbursement of expenses - Directors’ bonds - Total directors - Total (i)It corresponds to the debt arising from the acquisition of assets from our holding company. See Note 3 to the Group's Condensed Consolidated Financial Statements as of June 30, 2015. 46 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 33. Related Party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2015: Related party Description of Transaction Non current Investments in financial assets Current Investments in financial assets Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima (IRSA) Reimbursement of expenses - Corporate services - Non-Convertible Notes - Sale of properties - Share-based incentive plan - Leases and/or rights of space use - Borrowings - Total direct parent company - - Direct parent company of IRSA Cresud S.A.C.I.F. y A. Reimbursement of expenses - Share-based incentive plan - Corporate services - Leases and/or rights of space use - Non-Convertible Notes - Total direct parent company of IRSA - - - Associates of IRSA Propiedades Comerciales Tarshop S.A. Reimbursement of expenses - Leases and/or rights of space use - Total Associates of IRSA Propiedades Comerciales - 47 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 33. Related Party transactions (Continued) Related party Description of Transaction Non current Investments in financial assets Current Investments in financial assets Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Joint ventures of IRSA Propiedades Comerciales Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - Leases’ collections - Leases and/or rights of space use - Management fees - Borrowings - Quality Invest S.A. Reimbursement of expenses - - 29 - Management fees - - 22 - Entretenimiento Universal S.A. Reimbursement of expenses - Borrowings - - 80 - Entertainment Holdings S.A. Reimbursement of expenses - Borrowings - - 72 - Total Joint ventures of IRSA Propiedades Comerciales - Subsidiaries of IRSA Llao Llao Resorts S.A. Hotel services - - 5 - Nuevas Fronteras S.A Reimbursement of expenses - - 2 - - - Hotel services - Baicom Networks S.A. Reimbursement of expenses - - 2 - IRSA International LLC Reimbursement of expenses - E-Commerce Latina S.A. Reimbursement of expenses - Total subsidiaries of IRSA - Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) Other liabilities - FyO Trading S.A. Reimbursement of expenses - - 1 - - - Total subsidiaries of Cresud - 48 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 33. Related Party transactions (Continued) Related party Description of Transaction Non current Investments in financial assets Current Investments in financial assets Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Associates of IRSA Banco Hipotecario S.A. Reimbursement of expenses - Leases and/or rights of space use - Borrowings - Advances - Commissions per stands - - 68 - Banco de Crédito y Securitización Reimbursement of expenses - Total associates of IRSA - Joint venture of IRSA Cyrsa S.A. Reimbursement of expenses - Total joint venture of IRSA - Other related parties Boulevard Norte S.A. Reimbursement of expenses - Borrowings - - 5 - Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - Ogden Argentina S.A. Reimbursement of expenses - Borrowings - Estudio Zang, Bergel & Viñes Legal services - Fundación Museo de los Niños Reimbursement of expenses - - 94 - Leases and/or rights of space use - Austral Gold Reimbursement of expenses - - 3 - Fundación IRSA Reimbursement of expenses - - 37 - Total other related parties - Directors Directors Fees - Reimbursement of expenses - Directors’ bond - Total Directors - Total 49 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 33.Related Party transactions (Continued) The following is a summary of income/loss and transactions with related parties for the six-month period ended December 31, 2015: Related party Corporate services Fees Financial operations Leases and/or rights of use Donations Commissions and other Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima - - 45 Total direct parent company - - 45 Direct parent company of IRSA Cresud S.A.CI.F. y A. - - - Total direct parent company of IRSA - - - Associates of IRSA Propiedades Comerciales Tarshop S.A. - Total associates of IRSA Propiedades Comerciales - Other related parties Estudio Zang, Bergel & Viñes - Fundación IRSA - Ogden Argentina S.A. - - 77 - - - Hamonet S.A. - Isaac Elsztain e hijos S.A. - Total other related parties - 77 - Directors and Senior Management Directors - Senior Management - Total Directors and Senior Management - 50 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 33. Related Party transactions (Continued) Related party Corporate services Fees Financial operations Leases and/or rights of use Donations Commissions and other Joint ventures of IRSA Propiedades Comerciales Quality Invest S.A. - Nuevo Puerto Santa Fe S.A. - - - Entretenimiento Universal S.A. - - 7 - - - Entertainment Holdings S.A. - - 7 - - - Total joint ventures of IRSA Propiedades Comerciales - - - Associates of IRSA Banco Hipotecario S.A. - Banco Crédito y Securitización - Total associates of IRSA - Subisidary of IRSA Tyrus S.A. - Total subsidiary of IRSA - Subsidiary of Cresud Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) - Total subsidiary of Cresud - Total 45 51 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 33. Related Party transactions (Continued) The following is a summary of income/loss and transactions with related parties for the six-month period ended December 31, 2014: Related party Corporate services Fees Financial operations Leases and/or rights of use Donations Commissions Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima - - 19 Total direct parent company - - 19 Direct parent company of IRSA Cresud S.A.CI.F. y A. - - - Total direct parent company of IRSA - - - Associates of IRSA Propiedades Comerciales Tarshop S.A. - 21 Total associates of IRSA Propiedades Comerciales - 21 Other related parties Estudio Zang, Bergel & Viñes - Fundación IRSA - Hamonet S.A. - Isaac Elsztain e hijos S.A. - Total other related parties - - - Directors and Senior Management Directors - Senior Management - Total Directors and Senior Management - 52 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 33. Related Party transactions (Continued) Related party Corporate services Fees Financial operations Leases and/or rights of use Donations Commissions Joint ventures of IRSA Propiedades Comerciales Quality Invest S.A. - Nuevo Puerto Santa Fe S.A. - - - Entretenimiento Universal S.A. - Total joint ventures of IRSA Propiedades Comerciales - - - Associates of IRSA Banco Hipotecario S.A. - Total associate of IRSA - Subsidiary of Cresud Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) - Total subsidiary of Cresud - Subsidiaries of IRSA Tyrus S.A. - Total subsidiary of IRSA - Total 40 53 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 34.CNV General Resolution No. 622/13 As required by Section 1, Chapter III, Title IV of CNV General Resolution No. 622/13, below there is a detail of the notes to the Unaudited Condensed Interim Consolidated Financial Statements that disclose the information required by the Resolution in Exhibits. Exhibit A - Property, plant and equipment Note 10 - Investment properties Note 11 - Property, plant and equipment Exhibit B - Intangible assets Note 13 - Intangible assets Exhibit C - Equity investments Note 8 - Interest in joint ventures Note 9 - Interest in associates Exhibit D - Other investments Note 15 - Financial instruments by category Note 17 - Investments in financial assets Note 18 - Cash and cash equivalents Note 23- Derivative financial instruments Exhibit E – Provisions Note 16 - Trade and other receivables Note 21 - Provisions Exhibit F – Cost of sales and services provided Note 12 - Trading properties Note 27 - Costs Exhibit G - Foreign currency assets and liabilities Note 35 - Foreign currency assets and liabilities 54 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 35. Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities are as follows: Items (*) Amount of foreign currency (1) Prevailing exchange rate (2) Total as of 12.31.15 Amount of foreign currency Prevailing exchange rate (2) Total as of 06.30.15 Assets Trade and other receivables Uruguayan Pesos 9 4 12 4 US Dollar Receivables with related parties US Dollar 60,671 791,144 Total Trade and other receivables 837,684 Investments in financial assets US Dollar 22,184 287,063 Investments with related parties US Dollar 17,827 232,464 Total investments in financial assets 519,527 Cash and cash equivalents Uruguayan Pesos 2 1 3 1 US Dollar Pounds - - - 1 21 Euros 13 189 14 Total cash and cash equivalents Total Assets as of 12.31.15 - Total Assets as of 06.30.15 - Liabilities Trade and other payables US Dollar 4,995 65,139 Payables with related parties US Dollar 3 39 5 50 Total trade and other payables 65,178 Borrowings US Dollar Borrowings with related parties US Dollar Total borrowings 4,817,004 Provisions US Dollar 10 10 91 Total Provisions 91 Total Liabilities as of 12.31.15 4,882,312 - Total Liabilities as of 06.30.15 - (*) The Company uses some supplementary financial instruments with the purpose of reducing the impact of exchange rate fluctuations. (1) Foreign currency is understood as that currency that differs from the functional currency adopted by each of the Group’s companies at each period/year-end. (2) Exchange rate prevailing as of December 31 and June 30, 2015 according to Banco de la Nación Argentina. 55 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) 36. CNV General Ruling No. 629/14 – Storage of documentation On August 14, 2014, the CNV issued General Ruling No. 629 whereby it introduced amendments to rules related to storage and retention of corporate books, accounting books and commercial documentation. Accordingly, it should be noted that the Company has entrusted the storage of certain non-sensitive and old information to the following providers: Documentation storage provider Home location Iron Mountain Argentina S.A. Av. Amancio Alcorta 2482, C.A.B.A. Iron Mountain Argentina S.A. Pedro de Mendoza 2143, C.A.B.A. Iron Mountain Argentina S.A. Saraza 6135, C.A.B.A. Iron Mountain Argentina S.A. Azara 1245, C.A.B.A. (i) Iron Mountain Argentina S.A. Polígono Industrial Spegazzini, Au Ezeiza-Cañuelas KM 45 Iron Mountain Argentina S.A. Cañada de Gómez 3825, C.A.B.A. (i) On February 5, 2014, there was a widely known fire in Iron Mountain Argentina’s warehouse. To the date of issuance of these Unaudited Financial Statements, the Company has not been notified whether the documentation submitted has been actually affected by the fire and its condition after the accident. Nevertheless, based on the internal review carried out by the Company, duly reported to the Argentine Securities Exchange Commission on February 12, 2014, the information kept at the Iron Mountain warehouse that was on fire does not appear to be sensitive or capable of affecting normal business operations. It is further noted that a detailed list of all documentation held in custody by providers, as well as documentation required in section 5 a.3) of section I, Chapter V, Title II of the RULES (2013 as amended) are available at the registered office. 37. Subsequent events On February 2, 2016, IRSA Propiedades Comerciales conveyed title to 851 m2 corresponding to offices and 8 parking lots in the Intercontinental Plaza building to an unrelated party. The Company still holds 6,308 m2 in that building. The total amount of the transaction was Ps. 41.5 million, which have been fully paid. The gross profit of the transaction amounted to approximately Ps. 19.8 million. 56 Report of Independent Registered Public Accounting Firm To the Shareholders, President and Directors of IRSA PROPIEDADES COMERCIALES S.A. We have reviewed the accompanying condensed interim consolidated statements of financial position of IRSA PROPIEDADES COMERCIALES S.A. and its subsidiaries as of December 31, 2015, and the related condensed interim consolidated statement of comprehensive income for the six-month periods ended December 31, 2015 and 2014, the condensed interim consolidated statement of changes in shareholders’ equity and the condensed interim consolidated statement of cash flows for the six-month periods ended December 31,2015 and 2014. These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed interim consolidated financial statements for them to be in conformity with International Accounting Standard No 34 "Interim Financial Reporting" (IAS 34). We previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated statement of financial position as of June 30, 2015, and the related consolidated statements of comprehensive income, of changes in shareholders’ equity, and of cash flows for the year then ended (not presented herein), and in our report dated October 23, 2015, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated statement of financial position as of June 30, 2015, is fairly stated in all material respects in relation to the consolidated statement of financial position from which it has been derived. Buenos Aires, Argentina February 11, 2016 PRICE WATERHOUSE & Co. S.R.L. By: /s/ Eduardo A. Loiácono Eduardo A. Loiácono Partner IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Separate Financial Statements as of December 31, 2015 and for the six-month periods ended December 31, 2015 and 2014 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Separate Statements of Financial Position as of December 31, 2015 and June 30, 2015 (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-Current Assets Investment properties 6 Property, plant and equipment 7 Trading properties 8 Intangible assets 9 Investments in subsidiaries, associates and joint ventures 5 Trade and other receivables 12 Investments in financial assets 13 Total Non-Current Assets Current Assets Trading properties 8 Inventories 10 Derivative financial instruments 19 - Income tax credit - Trade and other receivables 12 Investments in financial assets 13 Cash and cash equivalents 14 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Share capital Inflation adjustment of share capital Share premium Legal reserve Special Reserve Acquisition of additional interest in subsidiaries Retained earnings TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 15 Borrowings 18 Deferred income tax liabilities 20 Other liabilities 5 Provisions 17 Total Non-Current Liabilities Current Liabilities Trade and other payables 15 Income tax liabilities - Payroll and social security liabilities 16 Borrowings 18 Derivative financial instruments 19 - Provisions 17 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Executive Vice President acting as President 1 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Separate Statements of Comprehensive Income for the six-month and three-month periods beginning July 1 and October 1, 2015 and 2014 and ended December 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Six months Three months Revenue from sales, rentals and services 22 598,586 Revenues from common charges and collective promotion funds 22 292,384 Cost 23 Gross Profit 498,905 Gain from disposal of investment properties 6 - General and administrative expenses 24 Selling expenses 24 Other operating gains/losses, net 26 Profit from Operations 406,319 Share in the profit of subsidiaries, associates and joint ventures 5 362,093 Profit from Operations before financial gains/losses and income tax 768,412 Finance income 27 Finance cost 27 Other financial gains/losses 27 Financial gains/losses, net Profit before Income Tax Income tax expense 20 Profit for the period Total Comprehensive Income for the period Profit per share for the period: Basic Diluted The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Executive Vice President acting as President 2 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share capital Inflation adjustment of share capital Share premium Legal reserve Special Reserve (1) Changes in non-controlling interest Retained earnings Total Shareholders’ Equity Balance as of June 30, 2015 Comprehensive income for the period - Distribution of cash dividends as per Shareholders’ Meeting dated October 30, 2015 - Balance as of December 31, 2015 Share capital Inflation adjustment of share capital Share premium Legal reserve Special Reserve (1) Changes in non-controlling interest Retained earnings Total Shareholders’ Equity Balance as of June 30, 2014 Comprehensive income for the period - Distribution of cash dividends as per Shareholders’ Meeting dated October 31, 2014 - Reimbursement of expired dividends - Changes in non-controlling interest - Balance as of December 31, 2014 (1) Related to CNV General Resolution No. 609/12. See note 30. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Executive Vice President acting as President 3 IRSA PROPIEDADES COMERCIALES S.A. Unaudited Condensed Interim Separate Statements of Cash Flows for the six-month periods ended December 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Operating activities: Cash provided by operations 14 Income tax paid Net cash flows provided by operating activities Investing activities: Acquisition of real property of parent 6 - Acquisition of additional interest in subsidiaries 7 - Acquisition of investment properties 9 Acquisition of property, plant and equipment Acquisition of intangible assets Increase in financial assets Decrease in financial assets Loans granted to related parties Proceeds from sale of investment properties - Proceeds from loans granted to related parties - Collection of barter agreements - Advance payments - Collection of interest on financial assets Irrevocable contributions in subsidiaries and joint ventures 5 Net cash flows used in investing activities Financing activities: Borrowings obtained Borrowings obtained from related parties Repayments of borrowings Payments of finance lease Repayment of borrowings for the acquisition of subsidiaries - Repayment of borrowings from related parties - Issuance of non-convertible notes 403,086 - Proceeds from derivative financial instruments Payment of derivative financial instruments Dividends paid Interest paid Net cash flows provided by (used in) financing activities Net decrease in cash and cash equivalents Cash and cash equivalents at beginning of period 14 Proceeds from merger - (1) 43 Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at end of period 14 (1) Related to merger with Conil S.A. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Executive Vice President acting as President 4 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. General information IRSA PROPIEDADES COMERCIALES S.A. (formerly Alto Palermo S.A., “IRSA Propiedades Comerciales”, “we” or “the Company”) is an Argentine real estate company mainly engaged in the lease, management, development, operation and acquisition of shopping centers and offices, with a leading position in the Argentine market. IRSA Propiedades Comerciales was founded in 1889 under the name SAMAP and, up to 1984, we were the main operator in the fresh products market in the City of Buenos Aires. Our main asset was the historical Mercado de Abasto building, which served as seat of the market from 1889 until 1984, when we interrupted a sizable part of its operations. Since the Company was acquired by IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter, IRSA) in 1994, we have been growing through a series of acquisitions and development projects that resulted in a corporate reorganization giving rise to the previous organizational structure and company named Alto Palermo S.A. On December 22, 2014, the Company acquired from IRSA, 83,789 m2 of its premium office portfolio including the buildings República, Bouchard 710, Della Paolera 265, Intercontinental Plaza and Suipacha and the land reserve “Intercontinental II” in order to consolidate a vehicle whose main corporate purpose will be to develop and operate commercial properties in Argentina. Furthermore, the consolidation of different assets of the Company was supplemented by launching the brand “IRSA Propiedades Comerciales” and by changing the corporate name of ALTO PALERMO S.A. (APSA) to IRSA PROPIEDADES COMERCIALES S.A. as a surviving entity. Such change of corporate name was approved by the Special Shareholders’ Meeting held on February 5, 2015. To the date of issuance of these financial statements, we consolidated 333,000 m2 in 15 shopping centers, 189,068 m2 in 6 premium offices and 1 extensive land reserve for future commercial developments. We are operators and hold a majority interest in a portfolio of fourteen shopping centers in Argentina, seven of which are located in the City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design, Dot Baires Shopping and Distrito Arcos, opened on December 18, 2014), two in the province of Buenos Aires (Alto Avellaneda and Soleil) and the rest are located in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza, Córdoba Shopping Villa Cabrera in the City of Córdoba, Alto Comahue in the City of Neuquén, opened on March 17, 2015) and La Ribera Shopping in the City of Santa Fe. The Company’s stocks are traded in the Buenos Aires Stock Exchange (MERVAL: IRSA CP) and in United States of America’s NASDAQ (NASDAQ: IRSA CP). These Unaudited Condensed Interim Separate Financial Statements have been approved by the Board of Directors on February 11, 2016. 5 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2.Basis for preparation of the Unaudited Condensed Interim Separate Financial Statements 2.1.Basis for preparation These Unaudited Condensed Interim Separate Financial Statements have been prepared in accordance with Technical Resolution No. 26 (TR 26) of the Argentine Federation of Professional Councils of Economic Sciences (Spanish acronym: “FACPCE”) and IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by Law No. 19550 and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling No. 622/13. Such information is included in the Notes to these Unaudited Condensed Interim Separate Financial Statements, as admitted by IFRS. These Unaudited Condensed Interim Separate Financial Statements should be read together with the annual separate financial statements of the Company as of June 30, 2015. The Unaudited Condensed Interim Separate Financial Statements are presented in thousands of Argentine Pesos. The Condensed Interim Separate Financial Statements corresponding to the six-month periods ended December 31, 2015 and 2014 have not been audited. The management believes they include all necessary settlements to fairly present the profit or loss for each period. The Company’s profit or loss for the six-month and three - month periods ended December 31, 2015 and 2014 do not necessarily reflect the proportion of the Company’s full-year profit or loss. 2.2. Significant Accounting Policies The accounting policies applied to the preparation of these Unaudited Condensed Interim Separate Financial Statements are consistent with those applied to the preparation of the information under TR 26 as of June 30, 2015 and are based on those IFRS in force as of June 30, 2015 (except for the accounting of investments in subsidiaries, associates and joint ventures, which are accounted for under the equity method as required in TR 26). Furthermore, the most significant accounting policies are described in the Consolidated Financial Statements as of June 30, 2015. 2.3. Use of estimates The preparation of financial statements at a certain date requires that Management makes estimates and assessments about the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and assessments made at the date of preparation of these financial statements. In the preparation of the Unaudited Condensed Interim Separate Financial Statements, the significant judgments made by Management upon applying the Company’s accounting policies and the main sources of uncertainty were the same as those applied by the Company to the preparation of separate annual financial statements as of and for the fiscal year ended June 30, 2015, except for changes in the provision for income tax, for legal claims, Director's fees, allowance for bad debts and accrued supplementary rental. 6 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis for preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) 2.4. Comparative information The comparative information as of June 30, 2015 and December 31, 2014 included in these financial statements arises from the separate financial statements as of such dates. Certain reclassifications of prior year information have been made to conform to the current period presentation. During the six-month period ended December 31, 2015, there has been a devaluation of the Argentine peso in relation to the US Dollar and other currencies that accounted for approximately 46%. This situation affects the comparability of figures disclosed in these financial statements, arising mainly from the exchange rate impact on our revenues and costs of the “office and other” segment, and our assets and liabilities in foreign currency. 3. Acquisitions and disposals See Company's acquisitions and disposals for the six-month period ended December 31, 2015 in Note 4 to the Unaudited Condensed Interim Consolidated Financial Statements. 4. Financial Risk Management and fair value estimates 4.1. Financial risks The Company’s activities are exposed to a variety of financial risks: market risk (including foreign currency risk, interest rate risk and price risk), credit risk, liquidity risk and capital risk. The Unaudited Condensed Interim Separate Financial Statements do not include all the information and disclosures corresponding to financial risk management, so they should be read together with the annual separate financial statements as of June 30, 2015. There have been no significant changes in the risk management or risk management policies applied by the Company since year-end. 4.2. Fair value estimates From June 30, 2015 to the date of issuance of these Unaudited Condensed Interim Financial Statements, there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets or liabilities (either measured at fair value or amortized cost). See Note 5 to the Unaudited Condensed Interim Consolidated Financial Statements. Nor were any transfers made between the different hierarchies used to assess the fair value of the Company's financial instruments. 5.Information about principal subsidiaries, associates and joint ventures The Company conducts its business through several operating and holding subsidiaries, associates and joint ventures. The table below lists the Company's investment and the value of interest in subsidiaries, associates and joint ventures for the six-month period ended December 31, 2015 and for the year ended June 30, 2015: 7 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5.Information about principal subsidiaries, associates and joint ventures(Continued) Issuer and type of securities Class / Items Amount Value recorded as of 12.31.15 Value recorded as of 06.30.15 Market value as of 12.31.15 Issuer’s information Ownership interest Main activity Registered office Latest financial statements issued Date Common stock (nominal value) Income (loss) for the period Shareholder's Equity Fibesa S.A. Common shares 5 votes 16,304 Unlisted Real estate Argentina 97% Higher value Torodur S.A. (1) Common shares 1 vote 371,107 Unlisted Investment Uruguay 100% Contribution 509,922 Quality Invest S.A. Common shares 1 vote 70,159 Unlisted Real estate Argentina 50% Contribution - Goodwill 3,911 Higher value 18,949 Emprendimiento Common shares 1 vote 69,267 Unlisted Real estate Argentina 53.684% Recoleta S.A. Intragroup transactions Shopping Neuquén S.A. Common shares 1 vote 28,030 Unlisted Real estate Argentina 99.14% Contributions 8,325 Higher value 27,676 Intragroup transactions Panamerican Mall S.A. Common shares 1 vote 668,869 Unlisted Real estate Argentina 80% Higher value 8 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Information about principal subsidiaries, associates and joint ventures (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 12.31.15 Value recorded as of 06.30.15 Market value as of 12.31.15 Issuer’s information Ownership interest Main activity Registered office Latest financial statements issued Date Common stock (nominal value) Income (loss) for the period Shareholder's Equity Arcos del Gourmet S.A. Common shares 1 vote 54,727 Unlisted Real estate Argentina 90% Contributions - Higher value 41,261 Nuevo Puerto Santa Fe S.A. Common shares 1 vote 138,750 (3) 24,484 Unlisted Real estate Argentina 50% Higher value 3,718 Goodwill 1,323 Tarshop S.A. Common shares 1 vote Unlisted Consumer Argentina (62,860) (2) 20% Contribution 21,000 financing Intragroup transactions - Entertainment Holdings S.A. Common shares 1 vote 23,894 Unlisted Investment Argentina 50% Contribution 100 Higher value - Goodwill - Entretenimiento Universal S.A. Common shares 1 vote 33 10 Unlisted Event organization and others Argentina 12 2.5% Total long term investments as of 12.31.15 - Total long term investments as of 06.30.15 (1) 1 share corresponds to 1 Uruguayan peso. (2) It corresponds to the profit or loss for the six-month period beginning July 1, 2015 and ended December 31, 2015. (3) Nominal value per share Ps.100. 9 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Information about principal subsidiaries, associates and joint ventures (Continued) Changes in the Company’s investments in subsidiaries, associates and joint ventures for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: December 31, June 30, Beginning of the period / year (1) 1,087,311 (1) 997,143 Capital contribution Deletions as a result of merger with Conil - Goodwill written off - Profit - sharing Transfers of investment properties (Note 6) - Finance costs capitalized - Acquisition of additional interest in subsidiaries - 17 Dividends distribution Decrease in interest in subsidiaries - Period / year-end (1) 1,997,603 (1) 1,087,311 (1) It includes (Ps. 59,008) and (Ps. 54,793) as of December 31, 2015 and June 30, 2015, respectively, in relation to the equity interest in Fibesa S.A. disclosed under Other liabilities. 10 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Investment properties Changes in the Company’s investment properties for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Shopping Centers portfolio Office buildings and other rental properties portfolio Undeveloped parcels of land Properties under development Total As of July 1, 2014 Costs Accumulated depreciation - - Net book amount Year ended June 30, 2015 Net book amount at beginning of year Additions (iii) Additions as a result of the merger - - - Transfers - - Transfers to property, plant and equipment - - - Transfers to trading properties - - - Transfers to investments in subsidiaries, associate and joint ventures - - - Disposals (ii) - Depreciation - - Net book amount at year-end - As of June 30, 2015 Costs 2,331,764 169,446 - Accumulated depreciation - - Net book amount - Period ended December 31, 2015 Net book amount at beginning of period - Additions - - Transfer to property, plant and equipment - - - Disposals (ii) - - - Depreciation (i) (Note 24) - - Net book amount at period-end - As of December 31, 2015 Costs - Accumulated depreciation - - Net book amount - (i) As of December 31, 2015, depreciation in the amount of 78,193 was charged to “Costs”, in the Statement of Comprehensive Income (Note 24). (ii) As of June 30, 2015, it includes disposals due to the transfer of improvements made to shopping centers Alto Comahue and Distrito Arcos of the companies Shopping Neuquén S.A. and Arcos del Gourmet S.A. and disposals due to the sale of Intercontinental Building's functional units. As of December 31, 2015, it includes disposals due to the sale of functional units of Intercontinental Building. See Note 4 to the Unaudited Condensed Interim Consolidated Financial Statements. (iii) It includes additions due to the acquisition of assets from IRSA. See Note 3 to the Consolidated Financial Statements as of June 30, 2015. 11 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6.Investment properties (Continued) December 31, December 31, Revenues from rentals and services 1,097,059 Revenues from common charges and collective promotion fund 505,532 Costs of property operations Gain from disposal of investment properties Borrowing costs in the amount of Ps. 7,584 incurred during the period ended December 31, 2014 were capitalized at the rate of the Company’s general borrowings, which accounted for 15%. Those costs correspond to Alto Comahue. The capitalization of finance costs has ceased since the completion of the shopping mall, therefore, no finance costs were capitalized as of December 31, 2015. The following table details the Company’s investment properties by type as of December 31, 2015 and June 30, 2015: Name Net book value December 31, June 30, Shopping Centers Portfolio: Abasto de Buenos Aires Alto Palermo Shopping Alto Avellaneda Paseo Alcorta Alto Noa Patio Bullrich Alto Rosario Mendoza Plaza Córdoba Shopping Patio Olmos Soleil Premium Outlet Ocampo parking space Shopping Centers Portfolio Office buildings and Other rental properties portfolio: Abasto offices Alto Palermo Shopping Annex Anchorena 665 Zelaya 3102 Suipacha 664 Bouchard 710 503,025 Intercontinental building (i) República building Della Paolera 265 Total Offices buildings and Other rental properties portfolio Undeveloped parcels of land Luján plot of land Caballito – Ferro Intercontinental Plot of Land Tower B Total undeveloped parcels of land Total (i) The breakdown of investment properties as of December 31, 2015 and June 30, 2015 includes property, plant and equipment in the amounts of Ps. 52,354 and Ps. 46,838, respectively, that reflect offices used by the Company. 12 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Property, plant and equipment Changes in the Company’s property, plant and equipment for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Other buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Other Total As of July 1, 2014 Costs 56 Accumulated depreciation - Net book amount - 56 Year ended June 30, 2015 Net book amount at beginning of year - 56 Additions (ii) - Transfers from investment properties - - - Depreciation - Net book amount at year-end 47,865 56 As of June 30, 2015 Costs 59,644 16,652 96,646 3,154 56 176,152 Accumulated depreciation - Net book amount 47,865 56 Period ended December 31, 2015 Net book amount at beginning of period 47,865 56 Additions - - - Transfers from investment properties - Depreciation (i) (Note 24) - Net book amount at period-end. 52,864 8,598 32,678 2,100 56 96,296 As of December 31, 2015 Costs 68,183 17,154 101,253 3,154 56 189,800 Accumulated depreciation - Net book amount 52,864 8,598 32,678 2,100 56 96,296 (i) As of December 31, 2015, depreciation was charged to “Costs” in the amount of Ps. 8,037, to “General and administrative expenses” in the amount of Ps. 1,957 and to “Selling expenses“ in the amount of Ps. 97 of the Unaudited Statement of Comprehensive Income (Note 24). (ii) It includes additions due to the acquisition of assets from IRSA. See Note 3 to the Consolidated Financial Statements as of June 30, 2015. 13 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8.Trading properties Changes in the Company’s trading properties for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Completed properties Undeveloped sites Total As of July 1, 2014 Transfers - Disposals / Sales (i) - As of June 30, 2015 Disposals / Sales (ii) - As of December 31, 2015 (i) As of June 30, 2015, it corresponds to the sale of functional units (apartments and parking lots) of Condominio I and II. (ii) As of June 30, 2015, it corresponds to the sale of the apartment located at Entre Ríos 465/9. The breakdown of current and non-current Company’s trading properties is as follows: December 31, June 30, Non-current Current The following is a detailed summary of Company's trading properties by type as of December 31, 2015 and June 30, 2015: Net book value Description December 31, June 30, Date of acquisition Undeveloped sites: Air space Coto sep-97 Córdoba Plot of land may-15 Total undeveloped sites - Completed properties: Condominios I 21 21 apr-11 Condominios II nov-13 Apartment at Entre Ríos 465/9 - nov-13 Total completed properties - Total - 14 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Intangible assets Changes in the Company’s intangible assets for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Software Right to receive units (Barters) (ii) Goodwill Other Total As of July 1, 2014 Costs - Accumulated amortization - - Net book amount - Year ended June 30, 2015 Opening net book amount - Additions (iii) - - Additions as a result of the merger - - - Disposals - - - Amortization - - Net book amount at year-end - As of June 30, 2015 Costs - Accumulated amortization - - Net book amount - Period ended December 31, 2015 Net book amount at beginning of the period - Additions - - - Amortization (i) (Note 24) - - Net book amount at period-end - As of December 31, 2015 Costs - Accumulated amortization - - Net book amount - (i) As of December 31, 2015, amortization in the amount of Ps. 1,227 was charged to “Costs”, in the Statement of Comprehensive Income (Note 24). (ii) It corresponds to receivables in kind representing the right to receive residential apartments in the future through barter agreements. (iii) Additions related to Rights to receive units (Barters) include Conil plot of land under a barter agreement. 10. Inventories Company’s inventories as of December 31, 2015 and June 30, 2015 were as follows: December 31, June 30, Current Materials and other items of inventory Total inventories 15 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 11. Financial instruments by category Determination of fair values See the Company’s determination at fair values in Note 15 to the Unaudited Condensed Interim Consolidated Financial Statements. The following tables show the Company’s financial assets and financial liabilities that are measured at fair value as of December 31, 2015 and June 30, 2015 and their allocation to the different levels of fair value hierarchy: December 31, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investments in equity securities in TGLT S.A. - - - Non-convertible notes related parties - - - Mutual funds - - - Government bonds - - - Foreign-currency futures contracts 36 - - 36 - Foreign-currency forward contracts - - - Interest rate swap - - Total Assets - December 31, 2015 Level 1 Level 2 Level 3 Total Liabilities Financial liabilities at fair value through profit or loss: - Foreign-currency futures contracts - - Total Liabilities - - June 30, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investments in equity securities in TGLT S.A. - - - Mutual funds - - - Government bonds - - Total Assets - - When no quoted prices in an active market are available, fair values are based on recognized valuation methods. The Company uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from Note 15 to the Unaudited Condensed Interim Consolidated Financial Statements. 16 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 12. Trade and other receivables The following table shows the Company´s trade and other receivables as of December 31, 2015 and June 30, 2015: December 31, June 30, Non-current Leases and services receivable 2,676 Averaging of scheduled contracts escalation Property sales receivable Less: Allowance for doubtful accounts Non-current trade receivables Prepayments Other 42 30 Non-current other receivables Related parties (Note 29) Non-current trade and other receivables Current Leases and services receivable Averaging of scheduled contracts escalation Consumer financing receivables Deferred checks Debtors under legal proceedings Property sales receivable Less: Allowance for doubtful accounts Current trade receivables Loans Prepayments Tax credits Advance payments Other Less: Allowance for other doubtful accounts Current other receivables Related parties (Note 29) Current trade and other receivables Total trade and other receivables Changes in the Company’s allowance for doubtful accounts were as follows: December 31, 2015 June 30, Beginning of the period / year Additions (Note 24) Unused amounts reversed (Note 24) Used during the period / year Period / year-end 17 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 12.Trade and other receivables (Continued) The additions and unused amounts reversed of allowance for doubtful accounts have been included in “Selling expenses” in the Unaudited Statement of Comprehensive Income (Note 24). Amounts charged to the allowance account are generally written off, when no recovery is expected. 13. Investments in financial assets The following table shows the Company’s investments in financial assets as of December 31, 2015 and June 30, 2015: December 31, June 30, Non-current Financial assets at fair value through profit or loss: Investment in equity securities in TGLT S.A. Financial assets at amortized cost: Non-convertible notes related parties (Note 29) - Investments in financial assets - non-current Current Financial assets at fair value through profit or loss: Mutual funds (i) Government bonds Non-Convertible Notes related parties (Note 29) - Financial assets at amortized cost: Non-convertible notes related parties (Note 29) 21 - Investments in financial assets - current Total investments in financial assets (i) It includes shares granted as collateral to trade with foreign currency futures contracts. 14. Cash flow and cash equivalent information The following table shows the Company’s amounts of cash and cash equivalents as of December 31, 2015 and June 30, 2015: December 31, June 30, Cash at banks and on hand Mutual funds Total cash and cash equivalents 18 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 14. Cash flow and cash equivalent information (Continued) Following is a detailed description of cash flows provided by the Company’s operations for the six-month periods ended December 31, 2015 and 2014: Note December 31, December 31, Profit for the period Adjustments: Income tax expense 20 Amortization and depreciation 24 Loss / (Gain) from disposal of trading properties Gain from disposal of investment properties Goodwill written off - Provision for Directors’ fees Long-term incentive program 28 Averaging of scheduled contract escalation 22 (Gain) Loss from derivative financial instruments 27 Fair value loss of financial assets at fair value through profit or loss 27 Financial gains/losses, net Doubtful accounts, net 24 Provisions 17 Share in profit of subsidiaries, associates and joint ventures 5 Unrealized foreign exchange loss, net Changes in operating assets and liabilities: Increase in inventories 10 Decrease in trading properties 8 Increase in trade and other receivables 12 (Decrease) Increase in trade and other payables 15 Decrease in payroll and social security liabilities 16 Decrease in provisions 17 Net cash provided by operating activities before income tax paid 19 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 14. Cash flow and cash equivalent information (Continued) The following table shows a detail of non-cash transactions occurred in the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Non-cash transactions Increase in related party borrowings through the sale of government securities - Increase in financial assets through dividends receivable - Increase in financial assets through other receivables - Increase in financial assets through borrowings - Purchase financing of property, plant and equipment Repurchase of non-convertible notes through other receivables - Repayment of related party borrowings through dividends receivable Transfer of investment properties to intangible assets - Transfer of investment properties to property, plant and equipment - Irrevocable contributions through credit line - Payment of dividends through settlement of invoices and credit line with parent company - Expired dividends - Dividends receivable - Dividends pending payment Decrease in controlling interest - 37 Increase in related party borrowings through irrevocable contributions - Acquisition of real property from our parent company Acquired assets Investment properties - Property, plant and equipment, net - Value of the acquired assets - Trade and other receivables - Investments in financial assets - Trade and other payables - Borrowings - Cash - Total consideration - 20 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 14. Cash flow and cash equivalent information (Continued) December 31, December 31, Merger of subsidiary company Assets Investment properties - Trade and other receivables - Liabilities Trade and other payables - Income tax and minimum presumed income tax credit - 87 Deferred income tax (liabilities) assets - Net value of non-cash assets included as a result of the merger - Increase in cash from the merger - 43 Net asset value incorporated by merger - Equity method prior to merger - (1) 1,690 Increase in cash from merger - - (1) It correspond to merger with Conil S.A. 15. Trade and other payables The following table shows the amounts of trade and other payables as of December 31, 2015 and June 30, 2015: December 31, June 30, Non-current Admission rights Rental and service payments received in advance Security deposits Non-current trade payables Tax payment plans Other income to be accrued Other payables Non-current other payables Related parties (Note 29) 27 38 Non-current trade and other payables Current Admission rights Rental and service payments received in advance Invoices to be received Trade payables Payments received in advance Security deposits Current trade payables VAT payable Tax withholdings Tax payment plans Dividends payable Other taxes payable Other income to be accrued Other Current other payables Related parties (Note 29) Current trade and other payables Total trade and other payables 21 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 16. Payroll and social security liabilities The following table shows the Company´s payroll and social security liabilities as of December 31, 2015 and June 30, 2015: December 31, June 30, Current Provision for vacations, bonuses and other Social security payable Total payroll and social security liabilities 17. Provisions The table below shows the changes in the Company's provisions classified by type: Labor, legal and other claims Investments in joint ventures (*) Total As of July 1, 2014 59 Increases - Unused amounts reversed - Used during the period - Loss on investments in joint ventures - As of June 30, 2015 - Increases (Note 26) - Unused amounts reversed (Note 26) - Used during the period - As of December 31, 2015 - The breakdown of total current and non-current provisions is as follows: December 31, June 30, Non-current Current 22 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 18. Borrowings The following table shows the Company's borrowings as of December 31, 2015 and June 30, 2015: Book value Secured/ unsecured Currency Rate Effective interest rate % Nominal value of principal December 31, June 30, Non-current Non-Convertible Notes Series I due 2017 (Note 29) Unsecured USD Fixed 7.875% Non-Convertible Notes Class I due 2017 (viii) Unsecured Ps. Fixed / Floating (viii) - Banco Citibank N.A loans (iv) Unsecured Ps. Fixed (iv) Finance leases Secured USD Fixed (vii) Non-current borrowings Related parties (v) (Note 29) Unsecured Ps. / USD Fixed / Floating (v) Total non-current borrowings Current Non-Convertible Notes Series I due 2017 (Note 29) Unsecured USD Fixed 7.875% Non-Convertible Notes Class I due 2017 (viii) Unsecured Ps. Fixed / Floating (viii) - Banco Provincia de Buenos Aires loan (ii) Unsecured Ps. Fixed (ii) Syndicated loans (i) (Note 29) Unsecured Ps. Fixed (i) Banco Citibank N.A loans (iv) Unsecured Ps. Fixed (iv) Bank overdrafts (iii) Unsecured Ps. Floating (iii) - Finance leases Secured USD Fixed (vii) Current borrowings Related parties (v) and (vi) (Note 29) Unsecured Ps. / USD Fixed / Floating (v) and (vi) Total current borrowings Total borrowings (i) On November 16, 2012, the Company subscribed a syndicated loan agreement in the amount of Ps. 118,000. Principal is payable in nine quarterly consecutive installments and interest is accrued at a 15.01% rate. In November 2015, the last installment was settled. On June 12, 2013, the Company subscribed a new syndicated loan agreement in the amount of Ps. 111,000. Principal is payable in nine quarterly consecutive installments and interest is accrued at a 15.25% rate. Both loans have been taken out with several financial institutions, including Banco Hipotecario, and have a one-year grace period before repayment begins (Note 29). (ii) On December 12, 2012, the Company took out a loan with Banco Provincia de Buenos Aires in the amount of Ps. 29 million. Principal is payable in nine quarterly consecutive installments starting in December 2013 and the loan has a one-year grace period before repayment begins. In December 2015, the last principal instalment was settled. On September 30, 2015, the Company took out a loan with Banco Provincia de Buenos Aires in the amount of Ps. 145 million. Principal is payable in twelve monthly consecutive installments and interest is accrued at a 23% rate. (iii) Granted by different financial institutions. They accrue interest at rates ranging from 22% to 39% per year, and shall be repaid within a maximum term of three months from each period end. (iv) On December 23, 2013, the Company took out a loan with Banco Citibank N.A. in the amount of Ps. 5.9 million, which accrues interest at a 15.25% rate. Principal is payable in nine quarterly consecutive installments starting in December 2014. In addition, on December 30, 2014, the Company took out a new loan with Banco Citibank N.A. in the amount of Ps. 10 million, which accrues interest at a 26.50% rate. Principal is payable in nine quarterly consecutive installments starting in December 2015. (v) It includes credit lines with Fibesa S.A. and IRSA, which accrue interest at Badlar rate and at a fixed rate of 8.50%, respectively. (vi) It includes credit lines with Nuevo Puerto de Santa Fe, which accrue interest at Badlar rate. Credit lines with Panamerican Mall S.A., which accrue interest at a fixed rate of 3.60% and at 6-month Libor rate plus 200 points, are also included. (vii) They accrue interest at rates ranging from 3.2% to 14.3% per year. (viii) On September 18, 2015, IRSA Propiedades Comerciales S.A. issued non-convertible notes Class I in the amount of Ps. 407.3 million, which pay a combined rate and have a maturity of 18 months. During the first 3 months, interest will be accrued at a fixed rate of 26.5% and, from the fourth month until maturity, the Badlar rate plus 4 basis points will be applied. Interest will be paid on a quarterly basis and principal will be repaid in a lump sum at maturity. 19. Derivative financial instruments The following table shows the Company's derivative financial instruments as of December 31, 2015 and June 30, 2015: December 31, June 30, Assets Current Foreign-currency forward contracts - Foreign-currency futures contracts 36 - Interest rate swaps - Total current - Total assets - Liabilities Current Foreign-currency futures contracts - Total Current - Total liabilities - 23 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 19 Derivative financial instruments (Continued) As of December 31, 2015, the Group entered into foreign-currency futures contracts in the amount of USD 240 million, at an average price of Ps.10.44 per USD 1.00, in order to address the exchange rate risk in advance. Most of the futures contracts were traded in Mercado a Término de Rosario S.A., a capital market authorized to operate by the CNV. The proceeds arising from these futures contracts amounted to Ps.801.0 million, which are recorded under financial gains/losses in gains/losses from derivative instruments. 20. Taxes The detail of the income tax expense of the Company as of December 31, 2015 and 2014 is as follows: December 31, December 31, Current income tax Deferred income tax Income tax – (Income)/loss The legal tax rate for the Company is 35%. Changes in the deferred tax account are as follows: December 31, Assets / (Liabilities) June 30, Assets/ (Liabilities) Beginning of the period / year Balances added as a result of the merger (1) - Income tax End of the period / year (1) It corresponds to the merger with Conil S.A. Below there is a reconciliation between the income tax recognized and that which would result from applying the prevailing tax rate to the Profit before Income Tax for the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Profit for the period calculated at the prevailing tax rates Tax effects of: Non-deductible items Share in profit of subsidiaries, associates and joint ventures Income tax expense As provided for by section 88 of the regulatory decree of the Income Tax Law and the books of authority and existing case law, the Company does not capitalize the amount of actual or imputed interest to the tax cost of its pieces of real estate. 24 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 21. Equity See Note 25 to the Unaudited Condensed Interim Consolidated Financial Statements. 22. Revenues For the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Base rental Contingent rental Admission rights Parking fees Averaging of scheduled rental escalation Management fees Other Total revenues from rental and services Sale of trading properties Total gain from disposal of trading properties Other revenues from consumer financing 65 Total other revenues from consumer financing 65 Total revenues from sales, rentals and services Common charges and collective promotion fund Total revenues from common charges and collective promotion funds Total revenues 23. Costs For the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Service expenses and other operating costs Total cost of property operations Cost of sales of trading properties Total cost of sales of trading properties Other costs from consumer financing 52 64 Total other costs from consumer financing 52 64 Total costs (Note 24) 25 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 24. Expenses by nature For the six-month period ended December 31, 2015: Costs Service expenses and other operating costs Cost of sales of trading properties Other costs from consumer financing General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses (Note 25) 192,633 - - 22,678 8,926 224,237 Maintenance, security, cleaning, repairs and other 161,151 1,563 - 2,179 170 165,063 Advertising and other selling expenses 149,034 - - - 6,786 155,820 Amortization and depreciation 87,438 19 - 1,957 97 89,511 Taxes, rates and contributions 49,220 164 - 2,353 39,188 90,925 Directors’ Fees - - - 57,014 - 57,014 Fees and payments for services 2,451 40 52 12,524 1,616 16,683 Leases and common charges 45,417 108 - 1,429 59 47,013 Allowance for doubtful accounts (net of unused amounts reversed) - 9,089 9,089 Cost of sales of properties - 1,400 - - - 1,400 Other expenses 5,411 - - 4,618 345 10,374 Total expenses by nature 692,755 3,294 52 104,752 66,276 867,129 26 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 24. Expenses by nature (Continued) For the six-month period ended December 31, 2014: Costs Service expenses and other operating costs Cost of sales of trading properties Other costs from consumer financing General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses (Note 25) - - Maintenance, security, cleaning, repairs and other 9 Advertising and other selling expenses - - - Amortization and depreciation 1 - 57 Taxes, rates and contributions - Directors’ Fees - Fees and payments for services 55 Leases and common charges - 91 Allowance for doubtful accounts (set-up and reversal) - Cost of sales of properties - Other expenses 4 - Total expenses by nature 64 27 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 25. Employee costs For the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Salaries, bonuses and social security costs Equity incentive plan cost (Note 28) Total employee costs 26. Other operating income/loss, net For the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Expenses related to transfers of real property - Management fees Lawsuits (Note 17) 58 Donations Other Total other operating income/loss, net 27. Financial gains/losses, net For the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Finance income: - Interest income 32,114 - Foreign exchange 79,584 Finance income 111,698 Finance costs: - Interest expense - Foreign exchange - Other finance costs Subtotal finance costs Less: Capitalized finance costs - Finance cost Other financial gains/losses: - Loss on financial instruments measured at fair value through profit or loss - (Loss) / Gain from derivative financial instruments - Gain/loss from repurchase of non-convertible notes 36 - Other financial gains/losses Total financial gains/losses, net 28 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 28. Long-term incentive plan See description of Company´s share-based payments in Note 32 to the Unaudited Condensed Interim Consolidated Financial Statements. As of December 31, 2015 and 2014, payments of Ps. 6,758 and Ps. (143), respectively, were charged to Profit or Loss. 29.Related party transactions During the normal course of business, the Group conducts transactions with different entities or related parties. An individual or legal entity is considered a related party where: - An entity, individual or close relative of such individual or legal entity exercises control, or joint control, or significant influence over the reporting entity, or is a member of the Board of Directors or the Senior Management of the entity or its parent company. - An entity is a subsidiary, associate or joint venture of the entity or its parent company or subsidiary. Other transactions conducted with related parties are described in the annual Financial Statements for the fiscal year ended June 30, 2015. 29 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 29. Related party transactions (Continued) The following is a summary of the balances with related parties as of December 31, 2015: Related party Description of transaction Non-current Investments in financial assets Current Investments in financial assets Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Direct parent company IRSA Inversiones y Reimbursement of expenses - Representaciones Corporate services - Sociedad Anónima (IRSA) Borrowings - Sale of properties - Long-term incentive plan - Leases’ collections - - - 2 - Advertising space - Non-Convertible Notes - Total direct parent company - - - Direct parent company of IRSA Cresud S.A.C.I.F. y A. Reimbursement of expenses - Long-term incentive plan - Leases and/or rights of space use - Corporate services - Non-Convertible Notes 21 - Total direct parent company of IRSA 21 - Associates of IRSA Propiedades Comerciales Tarshop S.A. Reimbursement of expenses - Leases and/or rights of space use - Total Associates of IRSA Propiedades Comerciales - Joint ventures of IRSA Propiedades Comerciales Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - Management fees - Leases and/or rights of space use - Advertising space - Borrowings - Quality Invest S.A. Management fees - - - 89 - Reimbursement of expenses - Entretenimiento Universal S.A. Reimbursement of expenses - Borrowings - - - 87 - Entertainment Holdings S.A. Reimbursement of expenses - Borrowings - - - 79 - Total joint venture of IRSA Propiedades Comerciales - 30 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 29. Related party transactions (Continued) Related party Description of transaction Non-current Investments in financial assets Current Investments in financial assets Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Subsidiaries of IRSA Llao Llao Resorts S.A. Hotel services - - - 1 - Nuevas Fronteras S.A Reimbursement of expenses - - - 28 - Hotel services - Tyrus S.A. Dividends - Baicom Networks S.A. Reimbursement of expenses - - - 2 - IRSA International LLC Reimbursement of expenses - E-Commerce Latina S.A. Reimbursement of expenses - - - 71 - Total subsidiaries of IRSA - Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - FyO Trading S.A. Reimbursement of expenses - - - 22 - - - Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) Borrowings - Total subsidiaries of Cresud - Subsidiaries of IRSA Propiedades Comerciales Arcos del Gourmet S.A. Reimbursement of expenses - Management fees - Leases and/or rights of space use - Leases’ collections - Borrowings - Other receivables - Emprendimiento Recoleta S.A. Reimbursement of expenses - Management fees - Advertising space - Leases’ collections - Leases and/or rights of space use - Non-Convertible notes - Fibesa S.A. Reimbursement of expenses - Leases’ collections - Long-term incentive plan - - - 64 - Management fees - - - 33 - Borrowings - 31 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 29. Related party transactions (Continued) Related party Description of transaction Non-current Investments in financial assets Current Investments in financial assets Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Panamerican Mall S.A. Reimbursement of expenses - Advertising space - Leases and/or rights of space use - Management fees - Leases’ collections - Borrowings - Shopping Neuquén S.A. Reimbursement of expenses - Borrowings - Leases and/or rights of space use - Torodur S.A. Reimbursement of expenses - - - 6 - - - Total subsidiaries of IRSA Propiedades Comerciales - - - Associates of IRSA Banco Hipotecario S.A. Reimbursement of expenses - - - 80 - Leases and/or rights of space use - Advances - Borrowings - Banco de Crédito y Securitización Leases and/or rights of space use - Total associates of IRSA - Joint venture of IRSA Cyrsa S.A. Reimbursement of expenses - Total joint venture of IRSA - Other related parties Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - Boulevard Norte S.A. Reimbursement of expenses - Borrowings - - - 5 - Ogden Argentina S.A. Reimbursement of expenses - Borrowings - Estudio Zang, Bergel & Viñes Legal services - Austral Gold Reimbursement of expenses - Fundación Museo de los Niños Reimbursement of expenses - - - 91 - Leases and/or rights of space use - Fundación IRSA Reimbursement of expenses - - - 41 - Total other related parties - Directors Directors Fees - Reimbursement of expenses - Directors’ bonds - Total Directors - Total 32 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 29. Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2015: Related party Description of transaction Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima (IRSA) Reimbursement of expenses - Corporate services - Borrowings - Sale of properties - Long-term incentive plan - - - Leases - Non-Convertible Notes - Total direct parent company - - Direct parent company of IRSA Cresud S.A.C.I.F. y A. Reimbursement of expenses - Leases and/or rights of space use - Long-term incentive plan - Corporate services - Total direct parent company of IRSA - Associates of IRSA Propiedades Comerciales Tarshop S.A. Reimbursement of expenses - Leases and/or rights of space use - Total associates of IRSA Propiedades Comerciales - - - Joint ventures of IRSA Propiedades Comerciales Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - Leases and/or rights of space use - Borrowings - Management fees - Quality Invest S.A. Management fees - 22 - Reimbursement of expenses - 29 - Entretenimiento Universal S.A. Reimbursement of expenses - Borrowings - 80 - Entertainment Holdings S.A. Reimbursement of expenses - Borrowings - 72 - Total Joint ventures of IRSA Propiedades Comerciales - - - Subsidiaries of IRSA Llao Llao Resorts S.A. Hotel services - 5 - Nuevas Fronteras S.A Reimbursement of expenses - Hotel services - Baicom Networks S.A. Reimbursement of expenses - 2 - IRSA International LLC Reimbursement of expenses - E-Commerce Latina S.A. Reimbursement of expenses - Total subsidiaries of IRSA - 33 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 29. Related party transactions (Continued) Related party Description of transaction Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) Borrowings - FyO Trading S.A. Reimbursement of expenses - 1 - Total subsidiaries of Cresud - - Subsidiaries of IRSA Propiedades Comerciales Arcos del Gourmet S.A. Reimbursement of expenses - Leases and/or rights of space use - Management fees - Borrowings - Other receivables - Emprendimiento Recoleta S.A. Reimbursement of expenses - Management fees - Leases and/or rights of space use - Leases’ collections - 27 - Non-Convertible notes - Fibesa S.A. Reimbursement of expenses - Long-term incentive plan - 64 - Management fees - 17 - Leases’ collections - 3 - Borrowings - Panamerican Mall S.A. Reimbursement of expenses - Management fees - Leases’ collections - Non-Convertible notes - Leases and/or rights of space use - Borrowings - Transfer of securities - Shopping Neuquén S.A. Reimbursement of expenses - Borrowings - Leases and/or rights of space use - Torodur S.A. Reimbursement of expenses - 3 - Total subsidiaries of IRSA Propiedades Comerciales - 34 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 29. Related party transactions (Continued) Related party Description of transaction Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Associates of IRSA Banco Hipotecario S.A. Reimbursement of expenses - Advances - Leases and/or rights of space use - Borrowings - Banco de Crédito y Securitización Leases and/or rights of space use - Total associates of IRSA - - - Joint ventures of IRSA Cyrsa S.A. Reimbursement of expenses - Total Joint ventures of IRSA - Other related parties Boulevard Norte S.A. Reimbursement of expenses - Borrowings - 5 - Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - Ogden Argentina S.A. Reimbursement of expenses - Borrowings - Estudio Zang, Bergel & Viñes Legal services - Fundación Museo de los Niños Reimbursement of expenses - 90 - Leases and/or rights of space use - Austral Gold Reimbursement of expenses - 3 - Fundación IRSA Reimbursement of expenses - 37 - Total other related parties - Directors Directors Fees - Reimbursement of expenses - Directors’ bonds - Total directors - Total 35 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 29. Related party transactions (Continued) The following is a summary of the income/loss and transactions with related parties for the six-month period ended December 31, 2015: Related Party Leases and/or rights of use Fees Corporate Services Financial operations Donations Commissions Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima - - 45 Total direct parent company - - 45 Direct parent company of IRSA Cresud S.A.CI.F. y A. - - - Total direct parent company of IRSA - - - Subsidiaries of IRSA Propiedades Comerciales Emprendimientos Recoleta S.A. - - - Panamerican Mall S.A. - - - Arcos del Gourmet S.A. - - - Fibesa S.A. 81 - - - Shopping Neuquén S.A. - Total subsidiaries of IRSA Propiedades Comerciales - - - Associates of IRSA Propiedades Comerciales Tarshop S.A. - Total associates of IRSA Propiedades Comerciales - Other related parties Estudio Zang, Bergel & Viñes - Fundación IRSA - Ogden Argentina S.A. - - - 77 - - Hamonet S.A. - Isaac Elsztain e Hijos S.A. - Total other related parties - 77 - 36 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 29. Related party transactions (Continued) Related Party Leases and/or rights of use Fees Corporate Services Financial operations Donations Commissions and other Directors and Senior Management Directors - Senior Management - Total Directors and Senior Management - Joint Ventures of IRSA Propiedades Comerciales Quality Invest S.A. - Nuevo Puerto Santa Fe S.A. - - - Entrenimiento Universal S.A. - - - 7 - - Entertainment Holdings S.A - - - 7 - - Total Joint Ventures of IRSA Propiedades Comerciales - - - Subsidiary of Cresud Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) - Total subsidiary of Cresud - Subsidiary of IRSA Nuevas Fronteras S.A. - Tyrus S.A. - Total subsidiaries of IRSA - Associates of IRSA Banco Hipotecario S.A. - Banco de Crédito y Securitización - Total associates of IRSA - 37 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 29. Related party transactions (Continued) The following is a summary of the income/loss and transactions with related parties for the six-month period ended December 31, 2014: Related Party Leases and/or rights of use Fees Corporate Services Financial operations Donations Commissions Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima - - 19 Total direct parent company - - 19 Direct parent company of IRSA Cresud S.A.CI.F. y A. - - - Total direct parent company of IRSA - - - Subsidiaries of IRSA Propiedades Comerciales Emprendimientos Recoleta S.A. - - - Panamerican Mall S.A. - - - Arcos del Gourmet S.A. - Fibesa S.A. - 81 - - Torodur S.A. - Shopping Neuquén S.A. - Total subsidiaries of IRSA Propiedades Comerciales - - Associates of IRSA Propiedades Comerciales Tarshop S.A. - Total associates of IRSA Propiedades Comerciales - Other related parties Estudio Zang, Bergel & Viñes - Fundación IRSA - Hamonet S.A. - Isaac Elsztain e Hijos S.A. - Total other related parties - - - 38 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 29. Related party transactions (Continued) Related Party Leases and/or rights of use Fees Corporate Services Financial operations Donations Commissions Directors and Senior Management Directors - Senior Management - Total Directors and Senior Management - Joint ventures of IRSA Propiedades Comerciales Quality Invest S.A. - Nuevo Puerto Santa Fe S.A. - - - Entrenimiento Universal S.A. - - - 6 - - Entertainment Holdings S.A - - - 6 - - Total joint ventures of IRSA Propiedades Comerciales - - - Subsidiary of Cresud Sociedad Anónima Carnes Pampeanas S.A. (formerly EAASA) - Total subsidiary of Cresud - Subsidiary of IRSA Nuevas Fronteras S.A. - Tyrus S.A. - Total subsidiary of IRSA - Associates of IRSA Banco Hipotecario S.A. - Total associates of IRSA - 39 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 30.Special Reserve Pursuant to CNV General Ruling No. 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared under IFRS and the closing balance of retained earnings disclosed in the latest financial statements prepared in accordance with the prior accounting standards in force. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise, to absorb potential negative balances in Retained Earnings. 31. CNV General Ruling No. 622/13 As required by Section 1, Chapter III, Title IV of CNV General Ruling No. 622/13, below there is a detail of the notes to the Unaudited Condensed Interim Separate Financial Statements that disclose the information required by the resolution in Exhibits. Exhibit A - Property, plant and equipment Note 6 - Investment properties Note 7 - Property, plant and equipment Exhibit B - Intangible assets Note 9 - Intangible assets Exhibit C - Equity investments Note 5 –Equity Investments in subsidiaries, associates and joint ventures Exhibit D - Other investments Note 11 - Financial instruments by category Note 13 - Investments in financial assets Note 14 - Cash and cash equivalent information Note 19 – Derivative financial instruments Exhibit E – Provisions Note 12 - Trade and other receivables Note 17 - Provisions Exhibit F – Cost of sales and services provided Note 8 - Trading properties Note 23 - Costs Exhibit G - Foreign currency assets and liabilities Note 32 - Foreign currency assets and liabilities 40 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 32.Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities are as follows: Items (*) Amount of foreign currency Prevailing exchange rate (1) Total as of 12.31.15 Amount of foreign currency Prevailing exchange rate (1) Total as of 06.30.15 Assets Trade and other receivables US Dollar Trade and other receivables with related parties US Dollar Total trade and other receivables Investments in financial assets US Dollar - - - Investment in financial assets with related parties US Dollar - - - Total investments in financial assets - Cash and cash equivalents US Dollar Pounds - - - 1 21 Euros 13 13 Total cash and cash equivalents Total Assets as of 12.31.15 - Total Assets as of 06.30.15 - Liabilities Trade and other payables US Dollar Euros - - - 1 15 Trade and other payables with related parties US Dollar 3 39 6 50 Total trade and other payables Borrowings US Dollar Borrowings from related parties US Dollar Total borrowings Total Liabilities as of 12.31.15 - Total Liabilities as of 06.30.15 - (*) The Company uses some supplementary financial instruments with the purpose of reducing the impact of exchange rate fluctuations. (1) Exchange rate as of December 31, 2015 and June 30, 2015 according to Banco Nación Argentina. 41 IRSA PROPIEDADES COMERCIALES S.A Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except for shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 33. CNV General Ruling No. 629/14 – Storage of documentation On August 14, 2014, the CNV issued General Ruling No. 629 whereby it introduced amendments to rules related to storage and retention of corporate books, accounting books and commercial documentation. Accordingly, it should be noted that the Company has entrusted the storage of certain non-sensitive and old information to the following providers: Documentation storage provider Home location Iron Mountain Argentina S.A. Av. Amancio Alcorta 2482, City of Buenos Aires Iron Mountain Argentina S.A. Pedro de Mendoza 2143, City of Buenos Aires Iron Mountain Argentina S.A. Saraza 6135, City of Buenos Aires Iron Mountain Argentina S.A. Azara 1245, City of Buenos Aires (i) Iron Mountain Argentina S.A. Polígono Industrial Spegazzini, Au Ezeiza-Cañuelas KM 45 Iron Mountain Argentina S.A. Cañada de Gómez 3825, City of Buenos Aires (i) On February 5, 2014, there was a widely known fire in Iron Mountain Argentina’s warehouse. To the date of issuance of these Unaudited Financial Statements, the Company has not been notified whether the documentation submitted has been actually affected by the fire and its condition after the accident. Nevertheless, based on the internal review carried out by the Company, duly reported to the Argentine Securities Exchange Commission on February 12, 2014, the information kept at the Iron Mountain warehouse that was on fire does not appear to be sensitive or capable of affecting normal business operations. It is further noted that a detailed list of all documentation held in custody by providers, as well as documentation required by section 5 a.3) of section I, Chapter V, Title II of the RULES (2013 as amended) are available at the registered office. 34. Subsequent events See Note 37 to the Unaudited Condensed Interim Consolidated Financial Statements. 42 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of December 31, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for publication in Argentina 1. Specific and significant legal systems that imply contingent lapsing or rebirth of benefits envisaged by such provisions. None. 2. Significant changes in the Company´s activities or other similar circumstances that occurred during the fiscal years included in the financial statements, which affect their comparison with financial statements filed in previous fiscal years, or that could affect those to be filed in future fiscal years. See Note 2.1 3. Receivables and liabilities by maturity date. Items Overdue Without term Without term To become due Total Current Non-current Up to 3 months From 3 to 6 months From 6 to 9 months From 9 to 12 months From 1 to 2 years From 2 to 3 years From 3 to 4 years From 4 years on Receivables Trade and other receivables - - - Total - - - Liabilities Trade and other payables - - Borrowings - - - Tax payables - 84,557 Payroll and social security liabilities - Provision - Total 43 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of December 31, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for publication in Argentina 4.a. Breakdown of accounts receivable and liabilities by currency and maturity. Items Current Non-current Totals Local currency Foreign currency Total Local currency Foreign currency Total Local currency Foreign currency Total Receivables Trade and other receivables 939,690 Total Liabilities Trade and other payables Borrowings Tax payables - Payroll and social security liabilities - Provisions - - - Total 4.b. Breakdown of accounts receivable and liabilities by adjustment clause. As of December 31, 2015, there are no receivables and liabilities subject to adjustment clauses. 44 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of December 31, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for publication in Argentina 4.c. Breakdown of accounts receivable and liabilities by interest clause. Items Current Non-current Accruing interest Non- Accruing interest Total Accruing interest Non-Accruing interest Subtotal Accruing interest Non-Accruing interest Subtotal Fixed rate Floating rate Fixed rate Floating rate Fixed rate Floating rate Receivables Trade and other receivables 55,984 7,904 950,339 1,014,227 - 11,932 392,380 404,312 55,984 19,836 1,342,719 1,418,539 Total 55,984 7,904 950,339 1,014,227 - 11,932 392,380 404,312 55,984 19,836 1,342,719 1,418,539 Liabilities Trade and other payables 3,003 370 671,069 674,442 7,154 7,883 182,787 197,824 10,157 8,253 853,856 872,266 Borrowings 412,982 189,119 598,065 4,677,602 420,852 (659) 5,097,795 5,090,584 609,971 (4,695) 5,695,860 Taxes payable - 84,557 84,557 - - 84,557 84,557 Payroll and social security liabilities - - 58,427 58,427 - 58,427 58,427 Provisions - - 24,038 24,038 - - 4,576 4,576 - - 28,614 28,614 Total 415,985 189,489 749,498 1,354,972 4,684,756 428,735 271,261 5,384,752 5,100,741 618,224 1,020,759 6,739,724 45 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of December 31, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for publication in Argentina 5. Related parties. a. Interest in related parties. See Note 5. b. Related parties debit/credit balances. See Note 29. 6. Borrowings to directors. See Note 29. 7. Inventories. In view of the nature of the inventories, no physical inventory counts are conducted and there are no slow- turnover assets. 8. Current values. See Note 2 to the Unaudited Condensed Interim Consolidated Financial Statements. 9. Appraisal revaluation of fixed assets. None. 10. Obsolete unused fixed assets. None. 11. Equity interest in other companies in excess of that permitted by section 31 of law No. 19550. None. 46 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of December 31, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for publication in Argentina 12. Recovery values. See Note 2 to the Unaudited Condensed Interim Consolidated Financial Statements. 13. Insurance Real Estate Insured amounts in USD Accounting values in Ps. Risk covered Abasto - Shopping center and offices Fire, all risks and loss of profits Alto Palermo Fire, all risks and loss of profits Alto Palermo Shopping Annex Fire, all risks and loss of profits Mendoza Plaza Fire, all risks and loss of profits Paseo Alcorta Fire, all risks and loss of profits Alto Avellaneda Fire, all risks and loss of profits Alto Rosario All risks, construction and assembly Patio Bullrich Fire, all risks and loss of profits Córdoba Shopping – Villa Cabrera Fire, full risk and dismissed profit Alto Noa Fire, full risk and dismissed profit Soleil Premium Outlet Fire, full risk and dismissed profit República building Fire, full risk and dismissed profit Intercontinental building Fire, full risk and dismissed profit Bouchard 710 Fire, full risk and dismissed profit Suipacha 664 Fire, full risk and dismissed profit Della Paolera 265 Fire, full risk and dismissed profit Alto Comahue Fire, full risk and dismissed profit Distrito Arcos Fire, full risk and dismissed profit Buenos Aires Design Fire, full risk and dismissed profit Patio Olmos Fire, full risk and dismissed profit Dot Baires Shopping Fire, full risk and dismissed profit Edificio Dot Fire, full risk and dismissed profit Building annexed to DOT Fire, full risk and dismissed profit Anchorena 665 Fire, full risk and dismissed profit Caballito Ferro Fire, full risk and dismissed profit Zelaya 3102 Fire, full risk and dismissed profit SUBTOTAL Unique policy Third party liability The insurance amounts do not include the land value and correspond to the reconstruction value of the building. In our opinion, the above-described policies adequately cover current risks. 14. Allowances and provisions that, taken individually or as a whole, exceed 2% of the shareholder’s equity. None. 15. Contingent situations at the date of the financial statements which probabilities are not remote and the effects on the Company´s financial position have not been recognized. Not applicable 47 IRSA PROPIEDADES COMERCIALES S.A Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Unaudited Condensed Interim Separate Statement of Financial Position as of December 31, 2015 (Stated in thousands of pesos) Free translation from the original prepared in Spanish for publication in Argentina 16. Status of the proceedings leading to the capitalization of irrevocable contributions towards future subscriptions. Not applicable 17. Unpaid accumulated dividends on preferred shares. None. 18. Restrictions on distributions of profits. See Note 25 to the Unaudited Condensed Consolidated Financial Statements. 48 Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM SEPARATE FINANCIAL STATEMENTS To the Shareholders, President and Directors of IRSA PROPIEDADES COMERCIALES S.A. Legal address: Moreno 877 – 22° floor Autonomous City Buenos Aires Tax Code No. 30-52767733-1 Introduction We have reviewed the unaudited condensed interim separate financial statements attached of IRSA PROPIEDADES COMERCIALES S.A. (hereinafter “the Company”) which included the unaudited condensed interim separate statements of financial position as of December 31, 2015, and the unaudited condensed interim separate statements of comprehensive income for the six and three-month periods ended December 31, 2015 and the unaudited condensed interim separate statements of changes in shareholders’ equity and the unaudited condensed interim separate statements of cash flows for the six-month period ended December 31,2015 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June 30, 2015 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. Management responsibility The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim separate financial statements in accordance with professional accounting standards of Technical Resolution No. 26 of the Argentine Federation of Professional Councils in Economic Sciences (FACPCE) added by the National Securities Commission (CNV) to its regulations. Those standards differ from the International Financial Reporting Standards (IFRS) and, especially, from the International Accounting Standard No 34 "Interim Financial Reporting" (IAS 34) approved by the International Accounting Standard Board (IASB) and used for the preparation of the unaudited condensed interim consolidated financial statements of IRSA PROPIEDADES COMERCIALES S.A. with its subsidiaries as to the aspects mentioned in note 2.2 to the unaudited condensed interim separate financial statements attached. Free translation from the original prepared in Spanish for publication in Argentina Scope of our review Our review was limited to the application of the procedures established in the International Standard on Review Engagements ISRE 2410 "Review of interim financial information performed by the independent auditor of the entity", which was adopted as a review standard in Argentina through Technical Resolution No. 33 of the FACPCE as approved by the International Auditing and Assurance Standards Board (IAASB). A review of interim financial information consists of making inquiries of persons responsible for the preparation of the information included in the unaudited condensed interim separate financial statements, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion on the separate statement of financial position, the separate statement of comprehensive income and separate statement of cash flow of the Company. Conclusion Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim separate financial statements mentioned in the first paragraph of this report have not been prepared in all material respects in accordance with the regulations of Technical Resolution No. 26 of the Argentine Federation of Professional Councils in Economic Sciences for separate financial statements of a parent company. Report on compliance with current regulations In accordance with current regulations, we report about IRSA PROPIEDADES COMERCIALES S.A. that: a) the unaudited condensed interim separate financial statements of IRSA PROPIEDADES COMERCIALES S.A. are recorded in the "Inventory and Balance Sheet Book", and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and in the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements of IRSA PROPIEDADES COMERCIALES S.A. arise from accounting records carried in all formal aspects in conformity with the applicable legal provisions; c) we have read the additional information to the notes to the unaudited condensed interim separate statements required by section 68 of the listing regulations of the Buenos Aires Stock Exchange and by section 12 of Chapter III Title IV of the text of the National Securities Commission, on which, as regards those matters that are within our competence, we have no observations to make; Free translation from the original prepared in Spanish for publication in Argentina d) as of December 31, 2015, the debt of IRSA PROPIEDADES COMERCIALES S.A. owed in favor of the Argentina Integrated Pension System which arises from accounting records and submissions amounted to Ps. 9,571,515, which was no callable at that date. Autonomous City of Buenos Aires, February 11, 2016 PRICE WATERHOUSE & CO. S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Eduardo A. Loiácono Public Accountant (UBA) C.P.C.E.C.A.B.A. Tº 326 Fº 94 ABELOVICH, POLANO & ASOCIADOS S.R.L. (Partner) C.P.C.E. C.A.B.A. T° 1 F° 30 Noemí I. Cohn Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. T° 116 F° 135 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 I. Brief comment on the Group’s activities during the period, including references to significant events occurred after the end of the period. Consolidated Income IIQ 16 IIQ 15(1) (2) YoY Var 6M 16 6M 15(1) (2) YoY Var Revenues 47% 47% Operating income (1) 34% 58% Depreciation and Amortization 64% 94% EBITDA(2) 37% 61% Income for the period (3) 57% 20% (1) Operating income: excludes stamp tax and notary expenses incurred in the disposition of assets made in December 2014. (2) EBITDA: Operating income plus Depreciation and Amortization, excluding stamp tax expenses incurred in the disposition of assets made in December 2014. (3) Consistent with the Comprehensive Income Statement (excludes interests in joint ventures) The Company’s revenues grew by 47% in the first six months of fiscal year 2016 as compared to the same period of 2015, reflecting the addition of the office portfolio acquired in December 2014 from our controlling company IRSA Inversiones y Representaciones S.A. Operating income and EBITDA, excluding expenses related to the asset disposition made in December 2014, reached ARS1,023.9 million and ARS 1,143.5 million during the first six months of fiscal year 2016, up 58% and 61%, respectively, as compared to the first six months of fiscal year 2015. Net Income for the period under review rose by ARS72 million, explained mainly by the increase in Operating Income, offset by lower financial income, net arising from the depreciation of the peso vis-à-vis the dollar in December 2015, which generated exchange rate differences due to the Company’s dollar denominated indebtedness, curbed by other financial income, net, which totaled ARS941 million in the first six months of 2016, reflecting the purchase of dollar currency futures for hedging purposes for ARS 822 million. 1 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 II. Shopping Centers During the second quarter of fiscal year 2016, consumption levels at shopping centers increased, and December, a highly seasonal month due to Christmas sales, has been very positive. Our tenants’ sales reached ARS 14,862.8 million during the first six months of fiscal year 2016, 39.5% higher than in the same period of 2015 (32.0% without considering sales from Distrito Arcos and Alto Comahue Shopping). In the second quarter of 2016, sales from the same shopping centers grew by 35.7% compared to 2015. Our portfolio’s leasable area totaled 333,719 square meters during the period under review, whereas the occupancy rate stood at optimum levels, reaching 99.0% Shopping Centers’ Financial Indicators (in millions of ARS) IIQ 16 IIQ 15 YoY Var 6M 16 6M 15 YoY Var Revenues 38.0% 37.7% Operating Income 35.2% 36.1% Depreciation and Amortization 37.9% 40.1% EBITDA 35.3% 36.4% Shopping Centers’ Operating Indicators (in millions of ARS, except as indicated) IIQ 16 IQ 16 IVQ 15 IIIQ 15 IIQ 15 Gross Leaseable Area (sqm)(1) Tenants’ sales (3 month cumulative)(1) Occupancy (1) 99.0% 98.9% 98.7% 98.5% 98.4% (1) 16-FP Includes Distrito Arcos (opening: December 18, 2014): Total Leaseable Area (sqm) 10,745. Sales IIQ 16 (ARS MM) 257.3; and Alto Comahue (opening March 17, 2015):Total Leaseable Area (sqm) 9,827. Sales IIQ 16 (ARS MM) 198.3. Revenues from this segment grew 37.7% during this six-month period, whereas Operating Income reached ARS869.7 million (+ 36.1% compared to the second quarter of 2015). The EBITDA margin, excluding income from common expenses and common promotional fund, was 78.7%, in line with the margins recorded in the same period of 2015. 2 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 Operating data of our Shopping Centers Shopping Center Date of Acquisition Gross Leaseable Area (sqm)(1) Stores IRSA Propiedades Comerciales S.A.’s Interest(2) Occupancy(3) Book Value (ARS thousand) (4) Alto Palermo Nov-97 100.0% 99.5% Abasto Shopping(4) Jul-94 100.0% 100.0% Alto Avellaneda Nov-97 100.0% 100.0% Alcorta Shopping Jun-97 100.0% 99.7% Patio Bullrich Oct-98 89 100.0% 98.7% Buenos Aires Design Nov-97 62 53.7% 97.9% Dot Baires Shopping May-09 80.0% 100.0% Soleil Jul-10 78 100.0% 100.0% Distrito Arcos(5) Dec-14 59 90.0% 96.9% Alto Noa Shopping Mar-95 90 100.0% 100.0% Alto Rosario Shopping(6) Nov-04 100.0% 98.0% Mendoza Plaza Shopping Dec-94 100.0% 97.1% Córdoba Shopping Dec-06 100.0% 99.8% La Ribera Shopping(7) Aug-11 64 50.0% 98.7% Alto Comahue(8) Mar-15 99.1% 95.7% Total 99.0% Notes: (1)Corresponds to total leasable area in each property. Excludes common areas and parking spaces. (2)Calculated dividing occupied square meters by leasable area on the last day of the period. (3)Cost of acquisition plus improvements, less cumulative depreciation, plus adjustment for inflation. (4)Excludes Museo de los Niños (3,732 square meters ). (5)Distrito Arcos: Opening on December 18, 2014. (6)Excludes Museo de los Niños (1,261 square meters ). (7)Through our joint venture Nuevo Puerto Santa Fe S.A. (8)Alto Comahue: Opening on March 17, 2015. 3 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 Cumulative tenants’ sales as of December 31 (per Shopping Center: for the quarter and for the first six months of each fiscal year, in ARS million) Shopping Center IIQ 16 IIQ 15 YoY Var 6M 16 6M 15 YoY Var Alto Palermo 29.8% 27.8% Abasto Shopping 26.4% 29.8% Alto Avellaneda 33.4% 37.1% Alcorta Shopping 24.6% 27.2% Patio Bullrich 12.5% 17.6% Buenos Aires Design 26.6% 31.1% Dot Baires Shopping 23.0% 27.7% Distrito Arcos(1) 27.8% 35.2% Soleil 943.7% 1809.1% Alto Noa Shopping 30.3% 33.8% Alto Rosario Shopping 36.5% 41.1% Mendoza Plaza Shopping 24.1% 29.3% Córdoba Shopping 30.4% 36.0% La Ribera Shopping(2) 70.8% 76.1% Alto Comahue(3) - Total(4) 35.7% 39.5% (1) Distrito Arcos: opening on December 18, 2014. (2) Through our joint venture Nuevo Puerto Santa Fe S.A. (3) Alto Comahue: opening on March 17, 2015. (4) Excluding Distrito Arcos and Alto Comahue: Total 6M 16 (ARS M) 14,031.5, Var YoY 32.0%. Cumulative tenants’ sales as of December 31 (per Type of Business: for the quarter and for the first six months of each fiscal year, in ARS million) Type of Business IIQ 16 IIQ 15 YoY Var 6M 16 6M 15 YoY Var Anchor Store 21.8% 22.4% Clothes and Footwear 36.5% 40.9% Entertainment 26.2% 42.5% Home 26.5% 32.4% Restaurant 35.8% 41.6% Miscellaneous 29.6% 29.4% Services 140.3% 153.8% Electronic appliances 41.5% 44.1% Total (1) 35.7% 39.5% (1) Excluding Distrito Arcos and Alto Comahue: Total IIQ 16 (ARS MM), 7,820.3 Var 28.8%, Total 6M 16 (ARS MM), 14,031.5 Var YoY 32.0 %. 4 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 Revenues from cumulative leases as of December 31 (Breakdown per quarter and for the first six months of each fiscal year, in ARS million) Detailed Revenues IIQ16 IIQ15 YoY Var 6M 16 6M 15 YoY Var Base Rent 40.71% 36.68% Percentage Rent 28.46% 39.08% Total Rent 35.47% 37.56% Admission rights 30.18% 30.17% Fees 167.25% 61.69% Parking 36.48% 42.26% Management fees 50.53% 34.86% Other -1.6 -191.30% 20.11% Total Revenues from sales, leases and services 37.97% 37.73% 5 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 III. Offices The A+ office market in the City of Buenos Aires remains robust. Demand for Premium commercial spaces continues to be firm, in the whereabouts of USD 4,000 per square meter, while rental prices increased slightly as compared to the previous year, averaging USD 28 per square meter. The vacancy rate stood at 10.5% in the City of Buenos Aires in line with the figures recorded in 2014. Rental and Sale Prices of A+ Offices – City of Buenos Aires During the first six months of fiscal year 2016 revenues from the offices segment increased 371.4% as compared to the first six months of 2015, while in the second quarter, they grew by 227.3%. This is explained by the acquisition of 5 office buildings from our controlling company IRSA Inversiones y Representaciones S.A. in December 2014, which expanded our portfolio from 11,242 sqm to 95,002 sqm of gross leaseable area. EBITDA from this segment, excluding expenses related to the asset disposition made in December 2014, grew 309.7% in the first six months of fiscal year 2016 compared to the same quarter of 2015. In ARS Million IIQ 16 IIQ 15(1)(2) YoY Var 6M 16 6M 15 (1)(2) YoY Var Revenues 227.3% 371.4% Operating Income (1) 600% 369% Depreciation and Amortization 103.3% 276.1% EBITDA(2) 174.8% 309.7% (1) Operating Income: excludes stamp tax and notary expenses incurred in the asset disposition. (2) EBITDA: Operating income plus Depreciation and Amortization, excluding stamp tax expenses incurred in the disposition of assets. 6 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 IIQ 16 IQ 16 IVQ 15 IIIQ 15 IIQ 15 Leaseable area Occupancy 94.0% 96.4% 98.3% 98.9% 100.0% Rent ARS/sqm Rent USD/sqm Total leasable area during the second quarter of 2016 was 79,945 sqm smaller than the office stock recorded in2015, reflecting the partial sale of the Intercontinental Plaza building. The occupancy rate of the new portfolio stood at 94%, lower than in the previous quarter due to the surrender of 2 floors in the República building, which we expect to occupy in the short term, along with a reduction in footage caused by the partial sale of the Intercontinental building, whose occupancy rate was higher than the portfolio’s average. Rental prices stood at USD25.6 per square meter, in line with the previous quarters. Below is information on our office segment and other lease properties as of December 31, 2015. (ARS thousand) Date of Acquisition Gross Leaseable Area (sqm) (1) Occupancy Percentage(2) IRSA Propiedades Comerciales’ Effective Interest Book Value (3) Offices Edificio República 28/04/08 19,885 90% 100% Torre BankBoston (Della Paolera) 27/08/07 14,873 94% 100% Intercontinental Plaza 18/11/97 7,467 100% 100% Bouchard 710 01/06/05 15.014 100% 100% Suipacha 652/64 22/11/91 83% 100% Dot Building 28/11/06 11,242 100% 80% Subtotal Offices 94% N/A Other Properties Ex - Nobleza Piccardo(4) 31/05/11 75% 50% Other Properties (5) N/A 43% N/A Subtotal Other Properties 66% N/A TOTAL OFFICES AND OTHER 76% N/A (1) Total leaseable area for each property as of 12/31/15. Excludes common areas and parking. (2) Calculated dividing occupied square meters by leasable area as of 12/31/15. (3) Cost of acquisition, plus improvements, less accumulated depreciation, plus adjustment for inflation. (4) Through Quality Invest S.A. (5) Includes the following properties: Ferro, Dot Adjacent Lot, Anchorena 665, Chanta IV, Lujan lot and Intercontinental Lot. (6) Through PAMSA (Panamerican Mall S.A.) 7 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 IV. Other This item includes the “Sales and Developments” and “Financial Transactions” segments. Sales and Developments1 Financial Transactions2 in ARS M 6M 16 6M 15 YoY Var 6M16 6M15 YoY Var Revenues (68.4%) 375% Operating income 2863.8% - Depreciation and Amortization - - EBITDA 2874.0% - (1) Includes Torres Rosario Project (Condominios del Alto I). (2) 20% interest held in Tarshop, residual business of Apsamedia and Avenida Inc, The Sales and Developments segment posted a significant rise in Operating Income and EBITDA, mainly due to the sale of 5,963 square meters of the Intercontinental Plaza building during the first quarter of 2015, for ARS324 million. The Financial Transactions segment recorded marginal results during the six-month period under analysis, compared to operating income of ARS 8.6 million during the first six months of fiscal year 2015, explained by the sale of 5% of our interest in our associate Avenida Inc., recorded as “Other operating income, net”. 8 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 V. Reconciliation with Consolidated Income Statement Below is an explanation of the reconciliation of the Company’s total income by segment with its consolidated Income Statement. The difference lies in the presence of joint ventures included in the Segment Income Statement but not in the Income Statement. For the six-month period ended December 31, 2015 (stated in thousands of pesos) Item Income by Segment Common Expenses and Common Promotional Fund Adjustment Joint ventures (1) Inter-segment eliminations Income statement Revenues 0 Costs 0 Gross Profit 0 Income from sale of properties 0 0 0 General and administrative expenses 0 54 Selling expenses 0 0 Other operating results, net 0 Operating income 0 (1) Includes operating results from La Ribera Shopping and San Martín Plot (50%). 9 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 VI. Consolidated Financial Debt As of December 31, 2015, IRSA Propiedades Comerciales S.A. had total borrowings for USD406.5 million equivalent. Below is a detail of IRSA Propiedades Comerciales S.A.’s debt: Description Issue Currency Outstanding Amount (USD million) (1) Rate Maturity Series I Notes I(3) USD 7.88% May-17 Series I IRSA CP’s Notes ARS 26.5% / Badlar + 400 bps Mar-17 Short-term debt(2) ARS Floating - Short-term bank loan ARS 23.00% Sep-16 Syndicate loan - Neuquén ARS 15.25% Jun-16 Other Loans ARS - - Asset Purchase Debt USD 8.50% Jul-20 Total IRSA CP’s Debt USD Consolidated Cash Debt Repurchase Consolidated Net Debt (1) Principal amount in US$ at an exchange rate of 13.040 ARS 1 US$, without considering accrued interest or eliminations of balances with subsidiaries. (2) Includes bank overdrafts and repo transaction. (3) As of December 31, 2015, the Company holds bonds for a principal amount of US$1.7 million. VII. Dividends Pursuant to Argentine law, the distribution and payment of dividends to shareholders is only valid if they result from realized and net earnings of the Company pursuant to annual financial statements approved by the shareholders. The approval, amount and payment of dividends are subject to the approval by our shareholders at our annual ordinary shareholders’ meeting. The approval of dividends requires the affirmative vote of a majority of the shares entitled to vote at the meeting. Pursuant to Argentine law and our by-laws, net and realized profits for each fiscal year are allocated as follows: · 5% of such net profits is allocated to our legal reserve, until such reserve amounts to 20% of our capital stock; · a certain amount determined at a shareholders’ meeting is allocated to the compensation of our directors and the members of our Supervisory Committee; and · additional amounts are allocated to the payment of dividends, optional reserve, or to set up reserves for any other purpose as determined by our shareholders. The following table illustrates the ratio between the amounts paid as dividends and the total amount paid as dividends on each fully paid-in share for the fiscal years mentioned. 10 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 Year Cash dividends Stock dividends Total per share (Ps.) (Ps.) - 2016* * Pursuant to declaration dated November 3, 2015 and outstanding payment as from November 17, 2015 (See subsequent events). VIII. Relevant and Subsequent Events October 2015: General Ordinary and Extraordinary Shareholders’ Meeting On October 30, 2015, the Company’s annual shareholders’ meeting for the fiscal year ended June 30, 2015, was held. The following resolutions were adopted, inter alia: (i) to allocate the sum of ARS283.6 million as cash dividends; (ii) to ratify the interim dividend approved by the shareholders’ meeting dated June 13, 2015 for ARS 298.5 million; (iii) to approve the compensation payable to the board members for ARS 76.4 million; and (iv) to approve an increase in the Global Note Program for a maximum outstanding amount of up to US$500.0 million by an additional amount of up to US$ 100.0 million. November 2015: Payment of Cash Dividend On November 3, 2015, the Company announced that it was making available a cash dividend of ARS283.6 million equivalent to an amount per share of ARS0.225038677195 (ARS0.10 par value) and an amount per ARS/ADR of ARS9.0015470878 corresponding to the fiscal year ended June 30, 2015, as resolved by the shareholders’ meeting dated October 30, 2015. This cash dividend will be distributed among the shareholders recorded as of November 16, 2015 (record date). The payment will be effected as from November 17, 2015. December 2015: Purchase of a tract of land adjoining Alto Avellaneda shopping center On December 20, 2015, the Company executed a preliminary purchase agreement with surrender of possession over a tract of land with an area of approximately 3,822 square meters, located in the District of Avellaneda, Province of Buenos Aires, where it potentially plans to develop an expansion of Alto Avellaneda shopping center. 11 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 The transaction amount was USD 2,000,000 (two million Dollars). USD 1,300,000 of which have been already paid. The balance is payable as follows: USD 200,000 upon filing the blueprints of the property subject to purchase, and USD 500,000 upon execution of the title deed. January 2016: Payment of Outstanding Dividends to ADR Holders On January 12, and 13, 2016, the Company made available to its ADR holders cumulative dividends declared in June 2014, November 2014, March 2015 and November 2015 that were outstanding payment, as detailed below: Dividend Declaration Record Date Distribution Date Distributable Amount* (ARS) USD/ADR* 06/18/2014 06/27/2014 01/12/2016 11/06/2014 11/20/2014 01/13/2016 03/30/2015 04/14/2015 01/12/2016 11/03/2015 11/16/2015 01/13/2016 *Amount before taxes. February 2016: Partial Sale of the Intercontinental Plaza Building OnFebruary 04, 2016 the Company reportedthe sale to a non related party of851 sqm corresponding toone floor and 8 parking lots of Intercontinental Plaza Building located in Monserrat (Buenos Aires City) remaining 6,308 sqm of the building under the society ownership. The amount of the transactionwas set at ARS 41.5 million, which have been totally paid. The profit will be approximately ARS 19.8 million that will be recognized in our financial statements during thethird quarter of 2016. IX. Summary Comparative Consolidated Balance Sheet Non-current assets Current assets 1,090,154 Total Non-current Liabilities Current Liabilities Subtotal Minority Interest 233,217 Shareholders’ Equity Total 12 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 X. Summary Comparative Consolidated Income Statement Operating income Results from interests in associates and joint ventures Income before financial results and income tax Financial income Financial cost Other financial results Financial income / (loss), net Income / (loss) before income tax Income tax expense Net income Total comprehensive net income Attributable to: Controlling company’s shareholders Non-controlling interest XI. Summary Comparative Consolidated Cash Flow Net cash generated by operating activities Net cash generated by / (used in) investing activities Net cash (used in) / generated by financing activities Net increase / (decrease) in cash and cash equivalents XII. Comparative Statistics Not applicable 13 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 XIII. Comparative Ratios Liquidity Current Assets 2.34 0.80 1.20 Current Liabilities Indebtedness Total Liabilities 6.47 4.97 2.30 Shareholders’ Equity Solvency Shareholders’ Equity 0.15 0.20 0.43 Total Liabilities Capital Assets Non-current Assets 0.61 0.80 0.66 Total Assets 14 IRSA Propiedades Comerciales Sociedad Anónima Summary as of December 31, 2015 XIV. Brief comment on prospects for the next quarter During the second quarter of fiscal year 2016 we completed a full year of operations with the office portfolio purchased by us from our controlling company IRSA in December 2014. Having added to our shopping center premium portfolio the best office buildings in the City of Buenos Aires has placed us in an advantageous position to seize any opportunities that may arise in the market, as we continue to grow and consolidate as the best commercial real estate vehicle in Argentina. During the second quarter of this fiscal year, sales in our shopping centers continued to experience very good growth rates, while occupancy reached 99%, higher than the market average. Customer flow keeps increasing and tenants continue to choose us to showcase their brands. We will remain active during the year by promoting marketing actions, events and promotions in our shopping centers, which have proved to be highly effective in terms of sales and have been eagerly endorsed by the public. Moreover, we plan to optimize even further the performance of our current shopping centers and offices through improvements that result in taking better advantage of the leaseable square meters and creating higher functionality and appeal for the benefit of consumers, retailers and tenants alike. Offices continue to exhibit sound rental prices in USD per sqm and almost full occupancy rates of 99%, 8 pp above the average in the Buenos Aires premium market. We expect to obtain better results from our office segment during the next quarter, given the variation in the exchange rate experienced after period-end. We hope that during 2ropiedades Comerciales will continue to consolidate as the leading commercial real estate company in Argentina, adding new properties and surface area to its current portfolio, new leading brands and different formats to keep growing in Argentina, by offering the best commercial proposals to our visitors and top-quality spaces to our lessees. Given our financial position, experience in seizing market opportunities and franchise for accessing the capital markets, we remain confident in the growth and consolidation of our portfolio. 15 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Propiedades Comerciales S.A. February 16, 2016 By: /S/ Saúl Zang Saúl Zang Responsible for relationship with the markets
